FINAL EXECUTION COPY

﻿

﻿

﻿

﻿

SECOND AMENDED AND RESTATED LOAN AGREEMENT

(Inventory Facility)

﻿

By and Between

ZB, N.A. DBA NATIONAL BANK OF ARIZONA

and

BLUEGREEN/BIG CEDAR VACATIONS, LLC

Dated: September 28, 2017

_______________________________

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

DEFINITIONS2

﻿Certain Defined Terms2

﻿Other Definitional Provisions14

﻿LOAN COMMITMENT; USE OF PROCEEDS15

﻿Loan Commitment15

﻿Reserved15

﻿Determination of Advance Amounts as to Long Creek Phases Timeshare Inventory15

﻿Revolving Nature of Loan17

﻿Maximum Aggregate Loan Amount17

﻿Continuation of Obligations Throughout Term17

﻿Use of Advance17

﻿Repayment of Loan17

﻿Interest17

﻿Payments17

﻿Minimum Required Payments18

﻿Interest Payments18

﻿Reserved18

﻿Release Process18

﻿Minimal Principal Reductions19

﻿Release Price Maximum20

﻿Final Payment20

﻿Prepayment20

﻿Loan Fee and Amendment Fee20

﻿Loan Fee20

﻿Amendment Fee21

﻿Application of Proceeds of Collateral and Payments21

﻿Reserved21

﻿Non-Use Fee21

﻿Release of Mortgage22

﻿ Inventory Loan Reductions22

﻿SECURITY23

﻿Maintenance of Security23

﻿Liability of Guarantor23

﻿Cross-Collateralization23

﻿CONDITIONS PRECEDENT TO ADVANCE; METHOD OF DISBURSEMENT23

﻿Closing Conditions23

﻿Loan Documents23

﻿Opinions23

﻿Organizational Documents23

﻿Credit Reports; Search Reports24

﻿Timeshare Project Due Diligence24

﻿Subordinate Debt25

﻿Exchange Affiliation25

﻿Payment of Expenses25

﻿Litigation25

﻿Appraisal25

﻿Checklist Items25

﻿Certificate of Conformance26





6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿Declaration26

﻿Receivables Loan26

﻿Cost Certificate26

﻿Conditions Precedent to Advance26

﻿Request for Advance26

﻿Event of Default26

﻿Representations and Warranties26

﻿No Violation of Usury Law26

﻿Payment of Fees26

﻿Condemnation or Litigation26

﻿Loan to Cost Ratio27

﻿Additional Conditions Precedent for Pre-Advances and End of Construction
Advance27

﻿Reserved27

﻿Certificates of Conformance for Long Creek Phases27

﻿Dedication to Long Creek Timeshare Program27

﻿Other Items27

﻿Conditions Satisfied at Borrower's Expense27

﻿Disbursement of Advance27

﻿No Waiver27

﻿REPRESENTATIONS AND WARRANTIES27

﻿Good Standing28

﻿Power and Authority; Enforceability28

﻿Borrower's Principal Place of Business28

﻿Compliance with Legal Requirements28

﻿No Misrepresentations29

﻿No Default for Third Party Obligations29

﻿Payment of Taxes and Other Impositions29

﻿Governmental Regulations29

﻿Employee Benefit Plans30

﻿Securities Activities30

﻿Sales Activities30

﻿Timeshare Inventory Not a Security31

﻿Representations as to the Timeshare Project31

﻿Access31

﻿Utilities31

﻿Improvements31

﻿Zoning Laws, Building Codes, Etc.31

﻿Litigation and Proceedings32

﻿Subsidiaries, Affiliates and Capital Structure32

﻿Solvency32

﻿No Material Adverse Change in Financial Condition32

﻿Brokers; Payment of Commissions32

﻿Foreign Assets Control Regulations33

﻿Contracts with Affiliates; Subordinated Indebtedness33

﻿Survival and Additional Representations and Warranties34

﻿COVENANTS34

﻿Affirmative Covenants34

﻿Good Standing34

﻿Compliance with Legal Requirements35

﻿Reports37

﻿Subordination of Indebtedness Owing to Affiliates39

﻿Payment of Taxes39

﻿Payment of Impositions39





2

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿Further Assurance40

﻿Fulfillment of Obligations Under Project and Consumer Documents40

﻿Material Increases to Assessments40

﻿Maintenance of Timeshare Project and Other Property40

﻿Maintenance of Larger Tract40

﻿Financial Covenants41

﻿Exchange Affiliation41

﻿Right to Inspect41

﻿Management and Marketing41

﻿Additional Appraisal42

﻿Liquidity42

﻿Minimum Number of Vacation Points for Long Creek Phases42

﻿Mortgage Lien on Long Creek Phase 3a/3b42

﻿Negative Covenants43

﻿Change in Borrower's Name, Principal Place of Business, Jurisdiction of
Organization or Business43

﻿Restrictions on Additional Indebtedness43

﻿Ownership and Control44

﻿Making Loans44

﻿Negative Pledge44

﻿Continuity of Operations45

﻿Prohibited Drug Law Activities45

﻿Survival of Covenants45

﻿DEFAULT45

﻿Events of Default45

﻿Payments45

﻿Covenant Defaults46

﻿Cross-Default46

﻿Environmental Default46

﻿Default by Borrower in Other Agreements46

﻿Warranties or Representations46

﻿Termination of Borrower46

﻿Enforceability of Liens47

﻿Creditor or Forfeiture Proceedings47

﻿Guaranty47

﻿Event of Default47

﻿Bankruptcy47

﻿Attachment, Judgment, Tax Liens47

﻿Material Adverse Change47

﻿Criminal Proceedings48

﻿Loss of License48

﻿Suspension of Sales48

﻿Reserved48

﻿Timeshare Documents48

﻿Removal of Collateral48

﻿Operating Contracts48

﻿Vacation Club48

﻿Effect of an Event of Default; Remedies48

﻿Application of Proceeds During an Event of Default50

﻿Reserved50

﻿Application of Proceeds50

﻿Lender's Right to Perform50

﻿Waiver of Marshalling51

﻿Waiver in Legal Actions51





3

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿Set-Off51

﻿COSTS AND EXPENSES; INDEMNIFICATION; DUTIES OF LENDER51

﻿Costs and Expenses51

﻿Indemnification52

﻿Reserved52

﻿Delegation of Duties and Rights52

﻿Foreign Assets Control52

﻿CONSTRUCTION AND GENERAL TERMS53

﻿Payment53

﻿Entire Agreement53

﻿Powers Coupled with an Interest53

﻿Counterparts; Facsimile Signatures53

﻿Notices53

﻿Borrower's Representative55

﻿General Submission Requirements56

﻿Successors and Assigns; Participation56

﻿Successors and Assigns57

﻿Severability57

﻿Time of Essence58

﻿Miscellaneous58

﻿Forum Selection; Jurisdiction; Choice of Law58

﻿Dispute Resolution59

﻿Interpretation60

﻿Destruction of Note; Substitute Note61

﻿Compliance With Applicable Usury Law61

﻿Reference to Lender61

﻿No Joint Venture61

﻿Scope of Reimbursable Attorney's Fees61

﻿Confidentiality62

﻿Relief from Automatic Stay, Etc.62

﻿Reliance62

﻿Limitation of Damages62

﻿Waiver of Right of First Refusal63

﻿Consents, Approvals and Discretion63

﻿Patriotic Act Provisions63

﻿Errors and Omissions64

﻿Background Statements64

﻿Waiver of Defenses and Release of Claims64

﻿Document Imaging64

﻿First Amended Prior Loan Agreement65



﻿

 

4

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

(Inventory Facility)

﻿

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT is made as of September 28, 2017
by and between BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability
company ("Borrower") and ZB, N.A. DBA NATIONAL BANK OF ARIZONA, a national
banking association ("Lender").

﻿

BACKGROUND

﻿

A.The Bluegreen Vacation Club (the "Vacation Club") is a multi-site timeshare
plan established by Bluegreen Vacations Unlimited, Inc. pursuant to the Vacation
Club Trust Agreement and entitles Purchasers who become Owner Beneficiaries
under the Vacation Club Trust Agreement to use any component site within the
Vacation Club, subject to the Vacation Club Trust Agreement and the rules and
regulations governing such occupancy, including, without limitation, its
reservation procedures. 

﻿

B.Borrower is the developer of, among other projects, the Long Creek Timeshare
Project.  In addition to other component site resorts, the Long Creek Timeshare
Project is a component site resort within the Bluegreen Vacation Club. 

﻿

C.When a Purchaser purchases Timeshare Inventory in the Long Creek Timeshare
Project, the purchased Timeshare Inventory is conveyed by the Borrower to the
Vacation Club Trustee at the Purchaser's direction as set forth in the Purchase
Contract to be held under the terms of the Vacation Club Trust Agreement.  The
Purchaser thereby is designated an Owner Beneficiary and receives Owner
Beneficiary Rights and appurtenant Vacation Points and is entitled to all the
benefits accruing to Owner Beneficiaries under the Vacation Club Trust
Agreement. 

﻿

D.Effective on December 13, 2013, Borrower and Lender entered into that certain
Loan Agreement (Inventory Loan) pursuant to which Lender agreed to make Advances
of the Loan against completed Timeshare Inventory within Paradise Point Phase
I/II (the "Prior Loan Agreement").

﻿

E.Effective on June 30, 2015, Borrower and Lender entered into that certain
First Amended and Restated Loan Agreement (Inventory Loan) pursuant to which
Lender agreed to also make Advances of the Loan against Timeshare Inventory
within Paradise Point Phase III (the "First Amended Prior Loan Agreement"). The
First Amended Prior Loan Agreement amended, restated and superseded the Prior
Loan Agreement and upon execution thereof the Prior Loan Agreement was of no
further force or effect. At the time of the execution of the First Amended Prior
Loan Agreement, Lender was operating under the name “National Bank of
Arizona”.  However as a result of a charter consolidation which occurred on
December 31, 2015, Lender is now operating under the name “ZB, N.A. dba National
Bank of Arizona”. 

﻿

F.Subject to the satisfaction of certain terms and conditions, Lender and
Borrower desire to amend and restate the First Amended Prior Loan Agreement in
order to, inter alia, (i) provide for the making of Advances against Timeshare
Inventory contained within Long Creek



6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Phase 2a/2b and Long Creek Phase 3a/3b;  (ii) increase the Maximum Loan Amount
to $20,000,000, and (iii) extend the Borrowing Term and the Maturity Date.

﻿

G.This Agreement amends, restates and supersedes the First Amended Prior Loan
Agreement, and upon full execution and delivery of this Agreement and the other
Loan Documents by all parties thereto, this Agreement shall become effective and
the First Amended Prior Loan Agreement shall be of no further force or effect.

﻿

H.In addition to the foregoing inventory loan, Borrower and Lender are parties
to another loan transaction, the purpose of which is to provide a receivables
loan facility in an aggregate amount of up to $50,000,000  (as such amount may
be adjusted pursuant to the terms hereof and the Receivables Loan Agreement) to
support Borrower's working capital needs at the Timeshare Project and other
timeshare projects owned by Borrower (such other loan transactions are sometimes
called the "Receivables Loan").

﻿

I.The Receivables Loan is evidenced by, among other documents, a Second Amended
and Restated Loan and Security Agreement dated September 28, 2017 (as amended
from time to time, the "Receivables Loan Agreement") and other documents
executed in connection therewith and defined in the Receivables Loan Agreement
as the "Loan Documents" (as amended from time to time, collectively with the
Receivables Loan Agreement, the "Receivables Loan Documents").

﻿

AGREEMENT

﻿

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and the other Loan Documents, and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
parties to this Agreement agree as follows:

﻿

1.DEFINITIONS

﻿

1.1Certain Defined Terms.  As used in this Agreement (including any Exhibits
attached hereto) and the other Loan Documents unless otherwise expressly
indicated in this Agreement or the other Loan Documents, the following terms
shall have the following meanings (such meanings to be applicable equally both
to the singular and plural terms defined).

﻿

Act: as defined in Section 6.1(t) hereof.

﻿

Additional Collateral:  as defined in Section 3.3 hereof.

﻿

Additional Timeshare Inventory:  as defined in Section 2.1(b)(iii) hereof. 

﻿

Advance:  an advance of the proceeds of the Loan by Lender to, or on behalf of,
Borrower in accordance with the terms and conditions of this Agreement.

﻿





2

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Affiliate:  Any Person:  (a) which directly or indirectly controls, or is
controlled by, or is under common control with such Person; (b) which directly
or indirectly beneficially owns or holds five percent (5%) or more of the voting
stock of such Person; or (c) for which five percent (5%) or more of the voting
stock of which is directly or indirectly beneficially owned or held by such
Person; provided,  however, that under no circumstances shall Guarantor be
deemed an Affiliate of any 5% or greater shareholder of Guarantor or any
Affiliate of such shareholder who is not a Direct Affiliate (as defined herein)
of Guarantor, nor shall any such shareholder be deemed to be an Affiliate of
Guarantor.  The term "control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.  For purposes of this definition, (i) only entities included in
Guarantor’s GAAP consolidated financial statements shall be Affiliates of
Guarantor (a "Direct Affiliate"), (ii) Guarantor shall be deemed to be an
Affiliate of Borrower and (iii) each of Bluegreen Vacations Unlimited, Inc. and
Big Cedar, L.L.C. shall be deemed an Affiliate of Borrower.

﻿

Agreement:  this Second Amended and Restated Loan Agreement, as it may from time
to time be amended, supplemented or restated.

﻿

Amendment Fee:   as defined in Section 2.9(b) hereof.

﻿

Applicable Usury Law:  the usury law chosen by the parties pursuant to the terms
of Section 9.13 or such other usury law which is applicable if such usury law is
not.

﻿

Articles of Organization:  the charter, articles of incorporation, articles of
organization, operating agreement, joint venture agreement, partnership
agreement, by-laws and any other written documents evidencing the formation,
organization, governance and continuing existence of an entity.

﻿

Bankruptcy Code:  as defined in Section 9.22 hereof.

﻿

Base Rate:  the rates per annum quoted by Lender as Lender's one (1) month LIBOR
rate based upon quotes from the London Interbank Offered Rate from the British
Bankers Association Interest Settlement Rates, as quoted for U.S. Dollars by
Bloomberg, or other comparable services selected by the Lender.  The Base Rate
is not necessarily the lowest rate charged by Lender on its loans.  If the
foregoing one (1) month LIBOR rate becomes unavailable during the Term, Lender
may designate a substitute index after notifying Borrower.  The one (1) month
LIBOR rate is to be strictly interpreted and is not intended to serve any
purpose other than providing an index to determine the interest rate used
herein.  The LIBOR rate selected by Lender may not necessarily be the same as
the quoted "offer" side in the Eurodollar time deposit market by any particular
institution or service applicable to any interest period.

﻿

Base Rate Determination Date:  two Business Days prior to the last Business Day
of each calendar month.  Notwithstanding the foregoing, the initial Base Rate
Determination Date shall be two Business Days prior to the Effective Date.

﻿

Basic Interest:  as defined in Section 2.5 hereof.

﻿





3

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Basic Interest Rate:  the variable interest rate per annum, adjusted as of the
first day of each calendar month, equal to the Base Rate in effect as of the
immediately preceding Base Rate Determination Date plus 325 basis points, but in
no event shall the Basic Interest Rate exceed the rate permitted by the
Applicable Usury Law or fall below 4.75% per annum.

﻿

BBX:  BBX Capital Corporation, a Florida corporation, f/k/a BFC Financial
Corporation.

﻿

Bluegreen:  Bluegreen Vacations Corporation  (f/k/a Bluegreen Corporation), a
Florida corporation, formerly, a Massachusetts corporation.

﻿

Bluegreen Inc.:  Bluegreen Vacation Club, Inc., a Florida nonprofit corporation,
and its successors and assigns, which was organized and formed to manage and
operate the Vacation Club and with respect to which each Purchaser becomes a
Class A Member thereof upon the purchase of Timeshare Inventory.

﻿

Borrower:  the entity named as Borrower in the introductory paragraph of this
Agreement and, subject to the restrictions on assignment and transfer contained
in the Loan Documents, its successors and assigns.

﻿

Borrower Tangible Net Worth: the amount (determined on a consolidated basis in
accordance with GAAP) set forth under total members' equity in the most recent
year end consolidated balance sheets of Borrower.

﻿

Borrowing Term: the period commencing on the Effective Date and ending on
September 28, 2020.

﻿

Business Day:  every day on which Lender's offices in the state of Arizona are
open to the public for carrying on substantially all its business functions or
any day which is not a Saturday or Sunday or a legal holiday under the laws of
the State of Missouri, State of Florida or the United States.

﻿

Closing Timeshare:  as defined in Section 2.7(c) hereof.

﻿

Collateral:  the collateral pledged to Lender pursuant to the Security
Documents.

﻿

Common Elements: as defined in the Timeshare Declaration.

﻿

Debtor Relief Laws:  any applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization or similar law, proceeding
or device providing for the relief of debtors from time to time in effect and
generally affecting the rights of creditors.

﻿

Default Rate:  the lesser of (a) the maximum per annum rate permitted by
Applicable Usury Law, and (b) five percent (5%) per annum in excess of the
applicable Basic Interest Rate not to exceed a maximum per annum rate of
eighteen percent (18%).





4

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Effective Date:  the date of this Agreement. 

﻿

Encumbered Timeshare Product:  the Timeshare Inventory that is, from time to
time, subject to the lien of the Mortgage.

﻿

End of Construction Advance:  the Advance at the end of construction which is
made against the Timeshare Inventory.

﻿

Environmental Indemnity:  a Hazardous Substance Remediation and Indemnification
Agreement dated December 13, 2013,  as amended by that certain Amendment No. 1
to Hazardous Substance Remediation and Indemnification Agreement, dated
September 28, 2017, executed and delivered by Borrower and Guarantor and
containing representations, warranties and covenants regarding the environmental
condition of the Timeshare Project and the Collateral, as it may from time to
time be amended, supplemented or restated. 

﻿

Event of Default:  as defined in Section 7.1 hereof.

﻿

Executive Order:  as defined in Section 5.19 hereof.

﻿

Existing Indebtedness:  collectively, Borrower's existing indebtedness owed to
Quorum.

﻿

First Amended Prior Loan Agreement:  defined in the Background Statements.

﻿

Foreign Assets Control Regulations:  as defined in Section 5.19 hereof.

﻿

GAAP:  generally accepted accounting principles, applied on a consistent basis,
as described in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable in the circumstances as of the
date in question.

﻿

General Contractor:  the general contractor or construction manager retained by
the Borrower to construct Long Creek Phase 2a/2b and Long Creek Phase 3a/3b.

﻿

Guarantor:  Bluegreen, and, subject to any restrictions on assignment and
transfer contained in the Loan Documents, its successors and assigns.

﻿

Guarantor Tangible Net Worth:  on a consolidated basis for Guarantor and its
subsidiaries, at any date, the (a) sum of (i) total shareholders' equity,
including any non-controlling interest, as reported in Guarantor's most recent
annual financial statement, plus (ii) Subordinated Indebtedness, as reported in
Guarantor's most recent annual financial statement and (b) less any loans or
other indebtedness owed by an Affiliate to Guarantor, including BBX and any
other of Guarantor's shareholders, owners or members.

﻿





5

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Guaranty:  a primary, joint and several guaranty agreement made by a Guarantor
with respect to all or any part of the Obligations, as it may be from time to
time amended, supplemented or restated.

﻿

Impositions:  all present and future real estate, personal property, excise,
privilege, transaction, documentary stamp and other taxes, charges, assessments
and levies (including non-governmental assessments and levies such as
maintenance charges, association dues and assessments under private covenants,
conditions and restrictions) and any interest, costs, fines or penalties with
respect thereto, general and special, ordinary and extraordinary, foreseen and
unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed in connection with
the Loan, the Collateral or the Loan Documents.  Impositions shall include any
and all taxes, withholding obligations, deductions, license or other fees,
assessments, charges, fines, duties, imposts, penalties, or any property,
privilege, excise, real estate or other taxes, charges or assessments currently
or hereafter levied or imposed by any local, state, or federal governmental
authority of the United States upon or in connection with or measured by the
Loan Documents, the Collateral, or the principal or accrued interest under the
Loan, Loan Fee, Amendment Fee, Non-Use Fee, collection fees or other amounts
payable by Borrower to Lender under the Loan Documents or by Purchasers to
Borrower.

﻿

Incipient Default:  an event or condition, the occurrence of which would, with a
lapse of time or the giving of notice or both, become an Event of Default.

﻿

Indebtedness:  for any Person, without duplication, the sum of the following:

﻿

(a)indebtedness for borrowed money;

﻿

(b)obligations evidenced by bonds, debentures, notes or other similar
instruments;

﻿

(c)obligations to pay the deferred purchase price of property or services;

﻿

(d)obligations as lessee under leases which have been or should be, in
accordance with GAAP, recorded as capital leases;

﻿

(e)obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property;

﻿

(f)obligations of such Person to reimburse any bank or other Person in respect
of amounts actually paid under a letter of credit or similar instrument;

﻿

(g)indebtedness or obligations of others secured by a lien on any asset of such
Person, whether or not such indebtedness or obligations are assumed by such
Person (to the extent of the value of the asset);

﻿





6

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

(h)obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) though (g) above;
and

﻿

(i)liabilities in respect to unfunded vested benefits under plans covered by
Title IV of the Employee Retirement Income Security Act of 1974, as amended.

﻿

Insurance Policies:  the insurance policies that Borrower is required to
maintain and deliver pursuant to Section 6.1(c) hereof.

﻿

Inventory Costs:  all acquisition and development costs incurred up the time of
determination, including construction cost, land cost, soft costs and prorated
amenity and common area costs associated with Long Creek Phases.

﻿

Inventory Loan Reduction:  subject to the provisions of Section 2.14 hereof, the
amount, as determined by Borrower, that the Maximum Loan Amount is decreased by
as set forth in an Inventory Loan Reduction Notice.

﻿

Inventory Loan Reduction Notice:  as defined in Section 2.14.  

﻿

Legal Requirements:  (a) all present and future judicial decisions, statutes,
regulations, permits, approvals, registrations and licenses or certificates of
any governmental authority (including from any state regulatory agency,
department or division in any jurisdiction in which the Timeshare Project is
located which has the power and authority to regulate the Timeshare Project in
such jurisdiction) in any way applicable to Borrower or its property, including
any applicable state statute or other law in any jurisdiction where the
Timeshare Project is located which governs the creation and regulation of
condominiums in such jurisdiction, as the same may be amended from time to time,
and (b) all contracts or agreements (written or oral) by which Borrower or its
property is bound or, if compliance therewith would otherwise be in conflict
with any of the Loan Documents, by which Borrower or its property becomes bound
with Lender's prior written consent.

﻿

Lender:  ZB, N.A. DBA NATIONAL BANK OF ARIZONA, a national banking association,
and its successors and assigns.

﻿

Loan:  the revolving loan made pursuant to Section 2.1 hereof.

﻿

Loan Documents:  this Agreement, the Note, any and all Guaranties, any and all
Subordination Agreements, the Environmental Indemnity, the Security Documents,
the Patriot Act Certificate and Agreement, and all other documents now or
hereafter executed in connection with the Loan, as they may from time to time be
amended, modified, supplemented or otherwise restated.

﻿

Loan Fee:  as defined in Section 2.9(a) hereof.

﻿





7

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Loan to Cost Ratio:  the percentage, calculated from time to time, which is
equal to: (1) the cumulative Advances of the Loan made with respect to Long
Creek Phase 2a/2b and Long Creek Phase 3a/3b, divided by (2) the Inventory
Costs incurred to date for Long Creek Phase 2a/2b and Long Creek Phase 3a/3b.  

﻿

Lodge Building: the building as reflected on the recorded Condominium Plat for
the Long Creek Phases.

﻿

Long Creek Phase 2a:  Eighteen condominium Units numbered as Units 2101 through
2106; Units 2201 through 2206; and Units 2301 through 2306, located on portions
of the first, second and third floors of the Lodge Building, together with the
Common Elements, all as is more particularly described in the Timeshare
Declaration.

﻿

Long Creek Phase 2b:  Fifteen condominium Units numbered as Units 2401 through
2406; Units 2501 through 2506; and Units 2601 through 2603, located on portions
of the fourth, fifth and sixth floors of the Lodge Building, together with the
Common Elements, all as is more particularly described in the Timeshare
Declaration.

﻿

Long Creek Phase 2a/2b: Long Creek Phase 2a and Long Creek Phase 2b for which
certificates of conformance have been issued, and which have been dedicated to
the Timeshare Declaration.

﻿

Long Creek Phase 3a/3b:  Portions of the Lodge Building presently under
construction which will be completed in two phases, and for which no
certificates of conformance have yet been issued, and when completed will
include 46 additional condominium Units and related Common Elements to be
dedicated to the Timeshare Declaration

﻿

Long Creek Phases: collectively, Long Creek Phase 2a/2b and Long Creek Phase
3a/3b.

﻿

Long Creek Timeshare Association:  Bluegreen Wilderness Club at Long Creek Ranch
Condominium Association, Inc., a Missouri corporation not-for-profit, which is
the association established in accordance with the Timeshare Declaration to
manage the Long Creek Timeshare Program and in which all owners of Timeshare
Inventory at the Long Creek Timeshare Project will be members.

﻿

Long Creek Timeshare Management Agreement:  the management agreement from time
to time entered into between the Long Creek Timeshare Association and
the Timeshare Manager for the management of the Long Creek Timeshare Program.

﻿

Long Creek Timeshare Program:  the program created within the Long Creek
Timeshare Project under the Long Creek Timeshare Declaration by which Persons
may own Timeshare Inventory, enjoy their respective Timeshare Inventory on a
recurring basis, and share the expenses associated with the operation and
management of such program.

﻿





8

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Long Creek Timeshare Project:  that certain vacation ownership project, commonly
known as Bluegreen Wilderness Club at Long Creek Ranch, located in Ridgedale,
Missouri, including, without limitation, once completed and subject to the Long
Creek Timeshare Declaration, the Long Creek Phases.

﻿

Material Adverse Change:  any material and adverse change in, or a change which
has a material adverse effect upon, any of:

﻿

(a)the business, properties, operations or condition (financial or otherwise) of
Borrower or of Guarantor, which, with the giving of notice or the passage of
time, or both, could reasonably be expected to result in either (i) Borrower or
Guarantor failing to comply with any of the financial covenants contained in
Section 6.1(m) or (ii) Borrower's or Guarantor's inability to perform its or
their respective obligations pursuant to the terms of the Loan Documents; or

﻿

(b)the legal or financial ability of Borrower or Guarantor to perform its or
their respective obligations under the Loan Documents and to avoid any Incipient
Default or Event of Default; or

(c)the legality, validity, binding effect or enforceability against Borrower or
Guarantor of any Loan Document.

﻿

Maturity Date:  the first to occur of (a) September 28, 2022 or (b) the date on
which the Loan is required to be repaid pursuant to the terms of this Agreement.

﻿

Maximum Combined Loan Amount: $70,000,000.

﻿

Maximum Loan Amount:  Initially, $20,000,000; provided, however, that the
Maximum Loan Amount shall be automatically decreased by an amount equal to each
Inventory Loan Reduction, except that under no circumstances shall the
cumulative unpaid principal balance of the Loan and the Receivables Loan exceed
the Maximum Combined Loan Amount.  

﻿

Minimum Quarterly Payments:  as defined in Section 2.7(d) hereof.

﻿

Monthly Payment Date:  the 20th day of each calendar month (or if such 20th day
is not a Business Day, then on the first Business Day thereafter).

﻿

Mortgage:  the Future Advance and Future Obligation Deed of Trust, Assignment of
Leases, Rents and Proceeds, Security Agreement, Fixture Filing and Assignment of
Declarant's Rights executed and delivered by Borrower to Lender, and recorded in
the public records of Taney County, Missouri, as amended, supplemented,
restated, replaced, or substituted from time to time, and which encumbers
Borrower’s interest in the real and other property described therein relating to
Long Creek Phase 2a/2b and (when a certificate of conformance, an amendment to
the Timeshare Declaration and an amendment to the Mortgage is recorded) Long
Creek Phase 3a/3b, and which, among other Loan Documents, secures the Loan and
the Receivables Loan.

﻿

Non-Use Fee:  as defined in Section 2.12 hereof.





9

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿

Non-Use Fee Covenant:  as defined in Section 2.12 hereof.

﻿

Note:  the Second Amended and Restated Promissory Note (Inventory Loan) to be
made and delivered by Borrower to Lender having an initial maximum outstanding
indebtedness of  $20,000,000 (as amended from time to time by Lender pursuant to
the terms of this Agreement and the Note to reflect any and all Inventory Loan
Reductions), dated as of the Effective Date and made payable to Lender to
evidence the Loan, as it may from time to time be amended, supplemented or
restated. 

﻿

Obligations:  all obligations, agreements, duties, covenants and conditions of
Borrower to Lender which Borrower is now or hereafter required to Perform under
the Loan Documents and the Receivables Loan Documents.  Without in any way
limiting the foregoing, the term Obligations includes (i) any and all
obligations of Borrower to Lender with respect to the Loan and the Receivables
Loan and (ii) any and all obligations of Borrower to Lender arising under or in
connection with any transaction hereafter entered into between Borrower and
Lender which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, as applicable.

Owner Beneficiary:  the Purchaser under the Purchase Contract who purchases
Timeshare Inventory in the Timeshare Project pursuant to such Purchase Contract
and is thereby designated an Owner Beneficiary under the terms of the Vacation
Club Trust Agreement and entitled to exercise Owner Beneficiary Rights with
appurtenant Vacation Points.

﻿

Owner Beneficiary Rights:  the beneficial rights provided to a Purchaser under
the Vacation Club Trust Agreement, which rights shall specifically include the
rights of performance provided to Owner Beneficiaries by the Vacation Club
Trustee under the Vacation Club Trust Agreement and related documents, which
Owner Beneficiary Rights shall specifically include as an appurtenance thereto
Vacation Points.

﻿

Patriot Act Certificate and Agreement:  the Patriot Act Certificate and
Agreement by and among Borrower, Guarantor and Lender, dated December 13, 2013.

﻿

Performance or Perform:  full, timely and faithful payment and performance.

﻿

Permitted Encumbrances:  with respect to the Timeshare Project (i) real estate
taxes and assessments not yet due and payable, (ii) exceptions to title which
are approved in writing by Lender (including such easements, dedications and
covenants which Lender consents to in writing after the date of this
Agreement), and (iii) those exceptions listed on the attached Exhibit A.

﻿





10

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Person:  an individual, general partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

﻿

Pre-Advance:   an Advance against the Timeshare Inventory made between the
Effective Date and the date prior to the making of the End of Construction
Advance.

﻿

Prior Loan Agreement:  as defined in the Background Statements.

﻿

Prohibited Drug Law Activities:  as defined in Section 6.2(g) hereof.

﻿

Public Report:  the approved public report, permit or public offering statement
for the Vacation Club and for the Timeshare Project and the approvals or
registrations for the Timeshare Project, in the jurisdiction in which the
Timeshare Project is located and in each other jurisdiction in which sales of
Timeshare Inventory are made or the Timeshare Project is otherwise required to
be registered.

﻿

Purchase Contract:  a purchase contract by and between a Purchaser, Bluegreen
Vacations Unlimited Inc. (as "Club Developer"), and Borrower (as "Facilitator")
pursuant to which Borrower has agreed to sell and a Purchaser has agreed to
purchase Timeshare Inventory in connection with such Purchaser's designation as
an Owner Beneficiary under the Vacation Club Trust Agreement, commonly known as
a Bluegreen Owner Beneficiary Agreement.

﻿

Purchaser:  a person who has executed a Purchase Contract as a purchaser.

﻿

Quorum:  Quorum Federal Credit Union, a federally chartered credit union.

﻿

Receivables Loan:  as defined in the Background Statements.

﻿

Receivables Loan Agreement:  as defined in the Background Statements.

﻿

Receivables Loan Documents:  as defined in the Background Statements.

﻿

Release Payment(s):  as defined in Section 2.7(c) hereof. 

﻿

Release Percentage: with respect to each item of Timeshare Inventory and the
release of the same from the lien of the Mortgage,  the following percentages,
as applicable:

﻿

(1)



Prior to the first Pre-Advance, the Release Percentage is zero (0);

﻿

(2) on and after the time of the first Pre-Advance and  prior to the time the
Release Percentage is recalculated as set forth in (2) below, the Release
Percentage shall be equal to 21% of the sales price of each Closing Timeshare
that is sold to a Purchaser and is to be released from the lien of the Mortgage;

﻿



11

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

(3) Effective as of the Monthly Payment Date occurring in each of April, July,
October and January throughout the Term commencing following the making of the
first Pre-Advance, and at the written request of the Borrower to the Lender, the
Release Percentage shall be recalculated to equal (a) $25,000,000 less aggregate
repayments made on or under the Loan from the Effective Date up to the time of
such recalculation (b) divided by the product of (i) the then Retail Value of
the Encumbered Timeshare Product in Long Creek Phase 2a/2b and Long Creek Phase
3a/3b (ii) multiplied by 75%.  Notwithstanding periodic recalculations of the
Release Percentage, in no event shall the Release Percentage ever fall below 5%
of the Retail Value or exceed 21% of the Retail Value.

﻿

Resolution:  a resolution of a corporation or other entity certified as true and
correct by an authorized officer of such corporation or other entity, a
certificate signed by such members, the manager or managers and/or the
authorized officers of a limited liability company as may be required by
applicable law and by the Articles of Organization of such limited liability
company, or a partnership certificate signed by all of the general partners of
such partnership and such other partners whose approval is required.

﻿

Retail Value:  the product of $1.68 multiplied by the number of unsold Vacation
Points attributable to Encumbered Timeshare Product, inclusive of any unsold
Timeshare Inventory that constitutes Encumbered Timeshare Product and is located
in Units that are currently used for on-site sales models, but excluding Units
used for alternative purposes such as, for example, office space, storage or
conference rooms.

﻿

Securitization:  as defined in the Receivables Loan Agreement.

﻿

Security Documents:  the Mortgage, this Agreement and all other documents now or
hereafter securing the Obligations, as they may be from time to time be amended,
supplemented or restated.

﻿

Subordination Agreement:  such subordination agreement from a Subordinator
subordinating Indebtedness owed to it by Borrower to all or a part of the
Obligations, whether delivered on or before the Effective Date or thereafter, as
the same may from time to time be amended, supplemented or restated.

﻿

Subordinated Indebtedness:  Indebtedness represented by Guarantor's junior
subordinated debentures or such other Indebtedness incurred by Guarantor which
is treated as subordinated indebtedness in accordance with GAAP.

﻿

Subordinator:  at any time, a Person (including Big Cedar, L.L.C., a Missouri
limited liability company, Bluegreen Vacations Unlimited, Inc., a Florida
corporation and Guarantor) then required under the terms of this Agreement to
subordinate Indebtedness owed to it by Borrower or a Guarantor to all or any
part of the Obligations in accordance with the terms of a Subordination
Agreement.

﻿

Subsequent Increase: as defined in the Receivables Loan Agreement.





12

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿

Term:  the duration of this Agreement, commencing on the Effective Date and
ending when all of the payment Obligations have been Performed (other than the
portion of the Obligations that survive repayment of the Note, such as
indemnities given under the Loan Documents, which have not accrued prior to the
repayment of the Note).

﻿

Timeshare Association:  the Long Creek Timeshare Association.

﻿

Timeshare Declaration:  that certain Amended and Restated Declaration of
Condominium for Bluegreen Wilderness Club at Long Creek Ranch, a Condominium,
recorded with the Taney County Recorder’s office on July 28, 2008 in Book 2008L,
Page 34602, as amended from time to time, which has established the Long Creek
Timeshare Program. 

﻿

Timeshare Inventory:  a timeshare fee simple estate in the Timeshare Project as
established and provided in the Timeshare Declaration, which consists of an
undivided interest as tenant in common with other owners in the Timeshare
Program, including the appurtenant exclusive right to occupy and use a Unit for
one or more periods per calendar year or per second calendar year of one week or
a portion of one week, and subject to the then existing reservation rules and
regulations of the Timeshare Association, together with all appurtenant rights
and interests, including without limitation, the right to make reservations
pursuant to the reservation system pertaining thereto, and appurtenant use
rights in and to common elements at the Timeshare Project, easements, licenses,
access and use rights in and to all of the facilities at the Timeshare Project,
all of which the Purchaser thereof directs Borrower to immediately convey to the
Vacation Club Trustee and which the Vacation Club Trustee holds pursuant to the
provisions of the Vacation Club Trust Agreement, at which time, the Purchaser
becomes a member and Owner Beneficiary of the Vacation Club, is identified in a
schedule attached to the Vacation Club Trust Agreement, as amended from time to
time to include new Owner Beneficiaries, and is entitled to certain Owner
Beneficiary Rights under the Vacation Club Trust Agreement and a specific number
of Vacation Points corresponding to such rights, which Vacation Points may be
used by the Owner Beneficiary for lodging for varying lengths of time at various
Vacation Club resorts.  For purposes of this Agreement and for the avoidance of
doubt, Timeshare Inventory shall include timeshare intervals within Long Creek
Phase 2a/2b.  Timeshare Inventory shall include timeshare intervals within Long
Creek Phase 3a/3b upon the recording of (a) a certificate of conformance with
respect thereto and (b) a modification of the Timeshare Declaration to remove
the Units in Long Creek Phase 3a/3b from Common Elements and convert the same to
Units.  

﻿

Timeshare Management Agreement:  the Long Creek Timeshare Management Agreement. 

﻿

Timeshare Manager:  the Person from time to time employed by the Timeshare
Association to manage the Long Creek Timeshare Program which, as of the date of
this Agreement, is Bluegreen Resorts Management, Inc., a Delaware corporation.

﻿

Timeshare Program:  the Long Creek Timeshare Program.

﻿





13

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Timeshare Program Governing Documents:  the Public Report, the Timeshare
Declaration, any condominium declarations pertaining to the Timeshare Project,
the Articles of Organization and bylaws for the Timeshare Association and for
Bluegreen Inc., any and all rules and regulations from time to time adopted by
the Timeshare Association and Bluegreen Inc., the Timeshare Management
Agreement, the Vacation Club Trust Agreement, the Vacation Club Management
Agreement, any subsidy agreement, if applicable, by which Borrower is obligated
to subsidize shortfalls in the budget of the Timeshare Program in lieu of paying
assessments, any affiliation agreements,  any amenity agreements and any other
existing and future contracts, agreements or other documents relating to the
establishment, use, occupancy, operation, management, marketing, sale and
maintenance of the Timeshare Project.

﻿

Timeshare Project:  the Long Creek Timeshare Project. 

﻿

Title Insurer:  a title company which is acceptable to Lender and issues the
Title Policy, including without limitation, First American Title Insurance
Company.

﻿

Title Policy:  an extended coverage ALTA lender's policy of title insurance
(6-17-06) in an amount not less than the Maximum Loan Amount insuring that the
Mortgage is a valid first lien on the Encumbered Timeshare Product arising from
Long Creek Phase 2a/2b (and arising from Long Creek Phase 3a/3b, after the
recording of the certificate of conformance, amendment to the Timeshare
Declaration and amendment to the Mortgage, as contemplated in Section 6.1(t)
hereof), and the other real and other property described in the Mortgage,
subject only to the Permitted Encumbrances, issued by Title Insurer and in form
and substance and with such endorsements as are reasonably acceptable to Lender,
a proforma copy of which is attached hereto as Exhibit  I-1.

﻿

Trading With the Enemy Act:  as defined in Section 5.19 hereof.

﻿

Unit:  a dwelling unit in the Timeshare Project.

﻿

Vacation Club:  defined in the Background Statements.

﻿

Vacation Club Management Agreement:  the management agreement from time to time
entered into between the Vacation Club Trustee and the Vacation Club Manager for
the management of the Vacation Club.

﻿

Vacation Club Manager:  Bluegreen Resorts Management, Inc., a Delaware
corporation, and such other Person from time to time employed by the Vacation
Club Trustee to manage the Vacation Club.

﻿

Vacation Club Trust:  the trust established pursuant to the Vacation Club Trust
Agreement and in accordance with F.S. Ch. 721 (the Florida Vacation Plans and
Timesharing Act).

﻿

Vacation Club Trust Agreement:  means, collectively, that certain Bluegreen
Vacation Club Amended and Restated Trust Agreement, dated as of May 18, 1994, by
and among Bluegreen Vacations Unlimited, Inc., the Vacation Club Trustee,
Bluegreen Resorts Management, Inc. and



14

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Bluegreen Vacation Club, Inc., as amended, restated or otherwise modified from
time to time, together with all other agreements, documents and instruments
governing the operation of the Vacation Club.

﻿

Vacation Club Trustee:  Vacation Trust, Inc., a Florida corporation, in its
capacity as trustee under the Vacation Club Trust Agreement, and its permitted
successors and assigns.

﻿

Vacation Points:  the value placed upon a nightly or weekly occupancy of a
timeshare unit pursuant to the terms of the Purchase Contract, which value may
be set forth within the Demand Balancing Standard (as defined in the Vacation
Club Trust Agreement).

﻿

Ward Financial:  Ward Financial Company, a Pennsylvania corporation.

﻿

1.2Other Definitional Provisions. 

﻿

Capitalized terms used in this Agreement or in any Loan Document which are
defined herein shall have the meanings set forth herein.  Capitalized terms
defined in the Preliminary Statements or elsewhere in this Agreement shall have
the meanings assigned to them at the place first defined.  As used herein, the
term "this Agreement" shall include all exhibits, schedules and addenda attached
hereto, all of which shall be deemed incorporated herein and made a part
hereof.  The definitions include the singular and plural forms of the terms
defined.  Any defined term which relates to a document, instrument or agreement
shall include within its definition any amendments, modifications, supplements,
renewals, restatements, extensions, or substitutions which may have been
heretofore or may be hereafter executed in accordance with the terms hereof and
thereof.  Unless otherwise specified, references to particular section numbers
shall mean the respective sections of this Agreement.

Accounting terms not defined herein will have the respective meanings given to
them under GAAP.  To the extent that the definitions of accounting terms herein
are inconsistent with the meanings of such terms under GAAP, the definitions
contained herein will control. The words "hereof", "herein" and "hereunder" and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement.  In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each means "to but excluding", and reference to a numbered or
lettered subdivision of an Article, section or paragraph shall include relevant
matter within the Article, section or paragraph which is applicable to but not
within such numbered or lettered subdivision.  Whenever the words "including",
"include", or "includes" are used in the Loan Documents, they shall be
interpreted in a non-exclusive manner as though the words, "without limitation,"
immediately followed the same.

﻿

2.LOAN COMMITMENT; USE OF PROCEEDS



2.1Loan Commitment.    





15

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿

(a)Reserved. 

﻿

(b)Determination of Advance Amounts as to Long Creek Phases.  Lender hereby
agrees, if Borrower has Performed all of the Obligations then due (no Event of
Default or Incipient Default exists), to make Advances to Borrower against Long
Creek Phases in accordance with the terms and conditions of this Agreement for
the purposes specified in Section 2.3.  A total of no more than 5 Advances shall
be made against Long Creek Phases, with the first of up to 4 Advances being
characterized as Pre-Advances and the last Advance being characterized as the
End of Construction Advance.  Following the making of the first Pre-Advance,
subsequent Pre-Advances and the End of Construction Advance shall be made no
more frequently than 75 days following the making of the immediately previous
such Advance and Borrower shall satisfy all conditions precedent to the making
of the End of Construction Advance within 24 months following the making of the
first Pre-Advance or the End of Construction Advance shall not occur.  In
addition to satisfying all other conditions to the making of an Advance, as
contained herein, the making of the End of Construction Advance is subject to
the satisfaction of the conditions set forth in Sections 4.1(e)(v),  4.1(l),
and 4.1(m) hereof as to the Encumbered Timeshare Product.  With respect to any
portion of the Long Creek Phases that have been sold and deeded to Purchasers
prior to the recording of Mortgage (and thus not subject to the lien of the
Mortgage), the first Pre-Advance shall be reduced by the amount of the Release
Payment that would have been payable to Lender as a result of such sale had the
subject item of Timeshare Inventory been under the lien of the Mortgage at the
time of such sale. 

﻿

(i) Pre-Advance.  The maximum amount of each Pre-Advance shall equal 58% of the
Inventory Costs incurred through the date of such Pre-Advance less the sum of
all previous  Pre-Advances (with Inventory Costs, for purposes of this Section
 2.1(b)(i), determined through the delivery of AIA Document G702 and/or AIA
Document G703 and/or such other documentation as Lender may request).  However,
notwithstanding the foregoing, in no event shall a Pre-Advance (A) cause the
unpaid principal balance of the Loan to exceed the Maximum Loan Amount, (B)
cause the aggregate amount of all Advances made at any time under the Loan to
exceed $25,000,000, or (C) cause the unpaid principal balance of the Loan to
exceed 75% of the appraised value, as reflected in the appraisals delivered to
Lender pursuant to Sections 4.1(j) and 6.1(q) hereof, as applicable, unless
Borrower makes a  principal payment under the Loan by the amount necessary to
bring the unpaid principal balance of the Loan within the limitations set forth
in clauses (A) through (C) above, within 10 days following written notice that a
limitation has been exceeded. Such written notice may be given by electronic
mail. 

(ii) End of Construction Advance.  The maximum amount of the End of Construction
Advance shall not be greater than 15.7% of the Retail Value of the total
Vacation Points attributable to Units at Long Creek Phases (prior to the
commencement of sales), less the total aggregate Advances (whether repaid or
still outstanding) made between the Effective Date and the date of such End of
Construction Advance.  Notwithstanding the foregoing, in no event shall the End
of Construction Advance (W) cause the unpaid principal balance of the Loan to
exceed the Maximum Loan Amount, (X) cause the aggregate amount



16

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

of all Advances made at any time under the Loan to exceed $25,000,000, (Y) cause
the unpaid principal balance of the Loan to exceed 75% of the appraised value of
the Encumbered Timeshare Product, as reflected in the appraisals delivered to
Lender pursuant to Sections 4.1(j) and 6.1(q) hereof, as applicable, or
(Z) cause the unpaid principal balance of the Loan to exceed 58% of the
Inventory Costs incurred through the date of the End of Construction Advance. 

(iii) Formula Balance.  If at any time the limitations set forth in clauses
2.1(b)(i)(A),  2.1(b)(i)(B),  2.1(b)(ii)(W) or 2.1(b)(ii)(X) are exceeded, then
within 5 Business Days thereafter, Borrower will make a principal payment to
Lender in an amount equal to such overage.  If at any time the limitations set
forth in clauses 2.1(b)(i)(C),  2.1(b)(ii)(Y) or 2.1(b)(ii)(Z)  above are
exceeded, then within 20 days thereafter, Borrower will at its sole option
either (A) make a principal payment to Lender or (B) pledge to Lender completed
Timeshare Inventory from the Timeshare Project (the "Additional Timeshare
Inventory") (or any combination of the alternatives contained in clauses (A) or
(B) above) so that after such payment or pledge, the relevant limitation is not
exceeded;  provided that, in the case of pledging Additional Timeshare Inventory
to Lender, (i) the Mortgage is amended to include such Additional Timeshare
Inventory within the scope of the lien created thereunder, (ii) the Title Policy
is endorsed to include as a part of Schedule A thereof such Additional Timeshare
Inventory, subject only to the Permitted Encumbrances, at the sole cost and
expense of Borrower, under a form of endorsement reasonably acceptable to
Lender and (iii) the conditions contained in Sections 4.1(l) and (m) are
satisfied with respect to such Additional Timeshare Inventory. 

(c)Revolving Nature of Loan.  The Loan is a revolving line of credit; however,
all Advances shall be viewed as a single loan.  Notwithstanding anything to the
contrary contained in this Agreement, Borrower shall not be entitled to
obtain Advances after the expiration of the Borrowing Term unless Lender, in its
discretion, agrees in writing with Borrower to make Advances thereafter on terms
and conditions satisfactory to Lender.  No more than one Advance will be made in
any calendar month.

﻿

(d)Maximum Aggregate Loan Amount.  In no event shall (i) the combined unpaid
principal balance of the Loan and the Receivables Loan exceed the Maximum
Combined Loan Amount, (ii) the unpaid principal balance of the Loan exceed the
Maximum Loan Amount, or (iii) the aggregate amount of all Advances made at any
time under the Loan to exceed $25,000,000.  If at any time,  any of the
foregoing limitations are exceeded, then within 5 Business Days thereafter,
Borrower will make a principal payment to Lender in an amount equal to such
overage.

﻿

2.2Continuation of Obligations Throughout Term.  This Agreement and Borrower's
liability for Performance of the Obligations shall continue until the end of the
Term.

﻿





17

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

2.3Use of Advance.  Borrower will use the proceeds of the Loan only for working
capital, sales, marketing and other proper business purposes as it shall
determine.

﻿

2.4Repayment of Loan.  The Loan shall be evidenced by the Note and shall be
repaid in immediately available funds according to the terms of the Note and
this Agreement.

﻿

2.5Interest.  Except as otherwise provided in the Note or this Agreement,
interest ("Basic Interest") shall accrue on the unpaid principal balance of the
Loan from time to time outstanding at the Basic Interest Rate.  Basic Interest
is computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days during the calendar month that
the principal balance is outstanding.  Interest shall accrue on funds as of the
date Lender wires such funds to Borrower or to any escrow agent handling
disbursement of the Advance.  Payments of principal and any other amounts due
and payable under the Loan Documents (other than Basic Interest) shall accrue
interest at the Default Rate after the occurrence and continuation of an Event
of Default.  Borrower acknowledges and agrees that the Default Rate is
reasonable in light of the increased risk of collection after the occurrence and
continuation of an Event of Default.

﻿

2.6Payments. 

﻿

(a)Borrower agrees punctually to pay or cause to be paid to Lender all principal
and interest due under this Agreement and the Note, respectively, with respect
to the Loan.  All payments of principal, interest and fees on the Loan shall be
made to Lender by federal funds wire transfer as instructed by Lender in
immediately available funds.  If any payment of principal, interest or fees to
be made by Borrower becomes due on a day other than a Business Day, such payment
will be due on the next succeeding Business Day and such extension of time will
be included in computing any interest with respect to such payment.

﻿

(b)If any installment of interest and/or the payment of principal is not
received by Lender within 10 days after the due date thereof, then in addition
to the remedies conferred upon Lender pursuant to Section 7.2 hereof and the
other Loan Documents, Lender may elect to assess a late charge of 5% of the
amount of the installment due and unpaid, which late charge will be added to the
delinquent amount to compensate Lender for the expense of handling the
delinquency; provided, however, no late charge shall be imposed upon a payment
to repay the Loan upon the Maturity Date or upon acceleration of the
Loan.  Borrower and Lender agree that such late charge represents a good faith
and fair and reasonable estimate of the probable cost to Lender of such
delinquency.  Borrower acknowledges that during the time that any such amount is
in default, Lender will incur losses which are impracticable, costly and
inconvenient to ascertain and that such late charge represents a reasonable sum
considering all of the circumstances existing on the date of the execution of
this Agreement and represents a reasonable estimate of the losses Lender will
incur by reason of late payment.  Borrower further agrees that proof of actual
losses would be costly, inconvenient, impracticable and extremely difficult to
fix.  Acceptance of such late charge will not constitute a waiver of the default
with respect to the overdue installment, and will not prevent Lender



18

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

from exercising any of the other rights and remedies available
hereunder.  Borrower will pay a fee to Lender of $25.00 if Borrower makes a
payment on the Loan and the check or preauthorized charge with which Borrower
pays is later dishonored. 

﻿

2.7Minimum Required Payments.  Borrower shall make the following payments on the
Loan:

﻿

(a)Interest Payments.  On the Monthly Payment Date beginning October 2017, a
monthly payment of interest only shall be due and payable, at the Basic Interest
Rate, on the aggregate outstanding principal balance of the Loan in an amount
equal to interest which accrued during the immediately preceding calendar month.

﻿

(b)Reserved. 

﻿

(c)Release Process.  In connection with each closing of a sale of an item of
Timeshare Inventory that is encumbered under the lien of the Mortgage ("Closing
Timeshare"), Borrower shall pay to Lender an amount calculated in respect of
each Closing Timeshare, until the earlier of the Maturity Date or until the Loan
is paid in full (as to each Closing Timeshare, such amount is called the
"Release Payment" and as to all Closing Timeshares, the aggregate of such
amounts is called the "Release Payments").

﻿

(i) The Release Payment per Closing Timeshare shall be an amount equal to the
greater of (a) the then Release Percentage multiplied by the sales price of such
Closing Timeshare or (b) an amount, calculated from time to time by Lender in
good faith, as may be necessary to cause $25,000,000 (less cumulative repayments
at the time of calculation) to be fully paid upon the initial closing on sales
of 75% of the total amount of unsold Timeshare Inventory in respect of which
Advances are available for borrowing.

(ii) On or before the Monthly Payment Date subsequent to the month in which the
sale of a Closing Timeshare occurs, Borrower shall deliver, or cause to be
delivered, to Lender the required Release Payment for such Closing
Timeshare.  Upon the payment of the required Release Payment, Lender shall
credit the Release Payment as provided in Section 2.10.  Borrower acknowledges
that Lender shall have no obligation to execute or deliver or authorize the
recording of any partial release of the Mortgage related to a Closing Timeshare
prior to Lender's receipt of the Release Payment for such Closing Timeshare in
good collected funds in U.S. dollars.  In connection with the sale of a Closing
Timeshare to a Purchaser, Lender agrees to execute and deliver to Borrower the
partial release referenced below, pursuant to which the security interest in
such Closing Timeshare created by the Mortgage will be released if, and only if,
all of the following conditions have been satisfied:

(A) The full Release Payment in respect of such Closing Timeshare shall have
been paid to and received by Lender in good and collected funds; and

(B) A partial release of Mortgage, in the form attached hereto as Exhibit F
shall have been completed by Borrower and submitted to Lender with the aforesaid



19

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

request, and Lender or Lender's attorneys, shall have reasonably approved the
form of legal description to be included in such partial release.

Borrower shall bear the responsibility of recording any and all documents
executed and delivered pursuant to this section.  Borrower shall also pay all
escrow costs and recording and transfer costs in respect to such documents.

(iii) At the time of closing of each Closing Timeshare, the Release Payment
related to such Closing Timeshare may be paid by way of an offset against an
advance, if any, made under the Receivables Loan in connection with such
closing, and applied by Lender against the Loan as provided in Section 2.10, it
being agreed, however, that Release Payments per Closing Timeshare are due to
Lender in accordance with Section 2.7(c)(ii) regardless of whether an advance of
the Receivables Loan is made in connection with such closing.

(iv) In addition to the adjustment to the Release Payment contemplated by clause
(i) above, the Release Payment shall be adjusted following receipt of the
appraisal contemplated in Section 6.1(q) as more fully provided in that section.

(d)Minimal Principal Reductions.  Borrower shall make the following minimum
cumulative quarterly amortization payments (the "Minimum Quarterly Payments")
during the following quarterly time periods commencing at the end of the
Borrowing Term (with Release Payments paid by Borrower on or prior to such
Quarterly Payment Date to be taken into account in determining whether or not
Borrower has satisfied the required Minimum Quarterly Payments).  The Minimum
Quarterly Payments per quarterly time period shall equal the following
percentage of the unpaid principal balance of the Loan at the end of the
Borrowing Term:

﻿

Quarterly Payment Date

Minimum Cumulative Quarterly Payments

The date that is 3 months after the end of the Borrowing Term

12.5%

The date that is 6 months after the end of the Borrowing Term

25.0%

The date that is 9 months after the end of the Borrowing Term

37.5%

The date that is 12 months after the end of the Borrowing Term

50.0%

The date that is 15 months after the end of the Borrowing Term

62.5%

The date that is 18 months after the end of the Borrowing Term

75.0%

The date that is 21 months after the end of the Borrowing Term

87.5%

Maturity Date

100.0%

﻿

In the event at the end of any quarterly time period (i.e. the Quarterly Payment
Date), the required Minimum Quarterly Payment has not occurred, Borrower shall
pay any shortfall to Lender within 20 days thereafter, other than the payment
due on the Maturity Date which shall be due on that date, with no 20-day
extension.  All such payments of principal will be applied by Lender as provided
in Section 2.10.





20

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿

(e)Release Price Maximum.  If at any time the Release Percentage exceeds 21% of
the Retail Value, then within 20 days thereafter, Borrower will at its sole
option either (a) make to Lender a principal payment or (b) pledge to Lender
Additional Timeshare Inventory (under the conditions set forth in Section
2.1(b)(iii) hereof) (or any combination of the alternatives contained in clauses
(i) or (ii) above) so that after such payment or pledge, the Release Percentage
is equal to or less than 21% of the Retail Value.   

﻿

(f)Final Payment.  The entire outstanding principal amount of the Loan, together
with all other monetary Obligations due in respect of the Loan, shall be paid in
full by not later than the earliest of: (i) the Maturity Date or (ii) the
occurrence of an Event of Default (and Lender's election to accelerate the
Loan).  Notwithstanding the foregoing, in the event that Borrower prepays the
Receivables Loan in full with the proceeds of a  Securitization, the Loan is
payable in full within 120 days following such prepayment unless the Receivables
Loan balance equals or exceeds $2,500,000 on the day which occurs 120 days
following such prepayment of the Receivables Loan. In the event that Borrower
prepays the Receivables Loan in full with cash derived from sources other than a
Securitization, the Inventory Loan is payable in full concurrently with the
prepayment in full of the Receivables Loan. 

﻿

2.8Prepayment.  Borrower may prepay the Loan, in full or in part, at any time,
without any prepayment premium or penalty.

﻿

2.9Loan Fee and Amendment Fee.   

﻿

(a) Loan Fee  A fee of one and one-half percent (1.5%) on the amount of each
Pre-Advance and the End of Construction Advance, not to exceed $75,000 in the
aggregate, shall be paid to Lender by Borrower (cumulatively, the "Loan Fee"),
concurrently with each such Advance and which may be withheld from the proceeds
of such Advance.  On September 30, 2017, the positive difference, if any,
between $75,000 and the Loan Fee paid by Borrower in connection with
Pre-Advances and the End of Construction Advance, shall be due and payable to
Lender.  In no event shall the total Loan Fee with respect to Pre-Advances and
the End of Construction Advance exceed $75,000.  The Loan Fee was fully earned
as of the Effective Date in consideration for Lender's agreement to fund
Advances in accordance with the terms of this Agreement.  Regardless of whether
Borrower repays or is required to repay the Loan prior to the end of the
Maturity Date, Borrower will not be entitled to any refund of the Loan Fee.

(b) Amendment Fee  A fee in the amount of $56,250 (the "Amendment Fee") shall be
paid to Lender by Borrower at the time of the first Pre-Advance, but in no event
later than September 30, 2017,  in consideration of Lender's agreement to modify
the Loan and extend the Borrowing Term, and such Amendment Fee may be withheld
from the proceeds of an Advance.  The Amendment Fee was fully earned as of the
Effective Date in consideration for Lender's agreements contained
herein.  Regardless of whether Borrower repays or is required to repay the Loan
prior to the end of the Maturity Date, Borrower will not be entitled to any
refund of the Amendment Fee.





21

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿

2.10Application of Proceeds of Collateral and Payments.  Notwithstanding
anything in the Loan Documents to the contrary, the amount of all payments or
amounts received by Lender with respect to the Loan shall be applied in the
following order of priority:  (a) to any past due payments of interest on the
Loan and to accrued interest on the Loan through the date of such payment,
including any interest at the Default Rate; (b) to any late fees, examination
fees and expenses, collection fees and expenses and any other fees and expenses
due to Lender under the Loan Documents in connection with the Loan; and (c) to
the unpaid principal balance of the Loan.  In calculating interest and applying
payments as set forth above:  (i) interest on the Loan shall be calculated and
collected through the date payment is actually received by Lender; (ii) interest
on the outstanding balance of the Loan shall be charged during any grace period
permitted under the Loan Documents; (iii) at the end of each month, at the
reasonable discretion of Lender, all past due interest and other past due
charges provided for under the Loan Documents with respect to the Loan shall be
added to the principal balance of the Loan; and (iv) to the extent that Borrower
makes a payment or Lender receives any payment or proceeds of the Collateral for
Borrower's benefit that is subsequently invalidated, set aside or required to be
repaid to any other Person, then, to such extent, the Obligations in connection
with the Loan shall be revived and continue as if such payment or proceeds had
not been received by Lender and Lender may adjust the Loan balance as Lender, in
its discretion, deems appropriate as indicated under the circumstances.  The
provisions of this Section 2.10 are also subject to the parties' rights and
obligations under the Loan Documents as to the application of proceeds of the
Collateral following an Event of Default.

﻿

2.11Reserved.  

﻿

2.12Non-Use Fee.  If during any calendar month between the period beginning one
year after the Effective Date (as defined in the Receivables Loan Agreement) and
ending on the last day of the calendar month in which the Borrowing Term (as
defined in the Receivables Loan Agreement) expires, the highest combined unpaid
principal balance of the Loan and the Receivables Loan during such calendar
month is at any time less than $30,000,000, then within five Business Days
following the end of any such calendar month, Borrower shall pay to Lender a
non-use fee (the "Non-Use Fee") of one-half percent (.5%) per annum on the
difference between $30,000,000 and the largest combined unpaid principal balance
during such calendar month then ended under the Loan and the Receivables
Loan.  However, in the event the combined unpaid principal balance of this Loan
and the Receivables Loan is equal to or greater than $30,000,000 during such
calendar month, then no Non‑Use Fee shall be due and payable (the foregoing
covenant, the “Non-Use Fee Covenant”).  The Non-Use Fee under this Agreement is
the same Non-Use Fee payable under the Receivables Loan and only one Non-Use Fee
is payable.  Notwithstanding the foregoing, in the event Borrower prepays the
Receivables Loan, in full or in part, from the proceeds of a Securitization, the
Non-Use Fee Covenant will be suspended from the period commencing on the
calendar month in which such prepayment occurs and ending on the calendar month
12 months thereafter.  After the expiration of such 12-month period, the Non-Use
Fee Covenant shall resume.

﻿





22

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

2.13Release of Mortgage.  Notwithstanding anything to the contrary in this
Agreement, upon expiration of the Borrowing Term (or such earlier date provided
Borrower waives its rights to any further Advance) and payment in full of all
amounts owed under this Agreement (other than obligations intended to survive
the repayment of the Inventory Note and amounts relating to the Receivables
Loan) and provided that there does not then exist an Event of Default or an
Incipient Default that matures into an Event of Default, Lender shall promptly
release the lien of the Mortgage and shall terminate all financing statements
and other documents or instruments relating to the Collateral and take such
other actions as may be necessary to release any such Collateral from Lender's
lien at the sole cost and expense of Borrower.  Such release shall not, however,
extend to any collateral pledged by Borrower to Lender pursuant to the
Receivables Loan Agreement or other Receivables Loan Documents (other than
"Additional Collateral" (as defined in the Receivables Loan Agreement)).

﻿

2.14Inventory Loan Reductions. Commencing on January 1, 2018, Borrower shall
have the option to make one or more Inventory Loan Reductions by delivering a
fully executed Inventory Loan Reduction Notice, in the form attached hereto as
Exhibit J  (together with all schedules and attachments thereto, each an
 "Inventory Loan Reduction Notice") to Lender; provided, however, that (i)
Borrower is not permitted to deliver an Inventory Loan Reduction Notice more
often than once every six (6) months; (ii) Borrower is not permitted to deliver
an Inventory Loan Reduction Notice if there then exists an Event of Default or
an Incipient Default that matures into an Event of Default under this Agreement
or the Receivables Loan Agreement; and (iii) the minimum amount of each
Inventory Loan Reduction shall be $5,000,000.  In the event Borrower desires to
increase the Maximum Loan Amount (as defined in the Receivables Loan Agreement)
by the amount of the Subsequent Increase, Borrower shall so indicate that desire
in the Inventory Loan Reduction Notice by completing the appropriate blanks in
the Inventory Loan Reduction Notice.  To be effective, the Inventory Loan
Reduction Notice must be delivered to Lender in writing at the address set forth
herein for notices. Unless otherwise agreed to by Lender in writing (a) the
reduction in the Maximum Loan Amount of the Loan in the amount of the Inventory
Loan Reduction and (b) if applicable, the corresponding increase in the Maximum
Loan Amount (as defined in the Receivables Loan Agreement) of the Receivables
Loan in the amount of the Subsequent Increase, shall be deemed to automatically
take effect on the date that is ten (10) business days after Lender's receipt of
such Inventory Loan Reduction Notice and a fully executed Schedule 1 and
Schedule 2 in the forms attached to the Inventory Loan Reduction Notice.

﻿

3.SECURITY

﻿

3.1Maintenance of Security.  Borrower will maintain or cause to be maintained in
full force and effect throughout the Term (except as otherwise expressly
provided in such Loan Document), as security for the Performance of the
Obligations, the Security Documents and all other security required to be given
to Lender pursuant to the terms of this Agreement.

﻿





23

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

3.2Liability of Guarantor.  The payment and Performance of the Obligations shall
be jointly, severally, primarily and unconditionally guaranteed by Guarantor as
set forth in the Guaranty.

﻿

3.3Cross-Collateralization.  The Loan and the Obligations hereunder and under
any Loan Documents, shall (in addition to the Collateral) be further secured and
cross‑collateralized by any properties, interests or assets of Borrower, real,
personal or mixed, tangible or intangible, in which Lender is granted lien or
mortgage rights or security interests at any time under the Receivables Loan
Documents or with respect to the Receivables Loan (such properties, interests or
assets in which Lender may hold lien rights or security interests from time to
time are called the "Additional Collateral").  For value received, Borrower
hereby grants to Lender a security interest in and to the Additional Collateral
to secure the timely payment and performance of the Obligations; and Borrower
agrees to deliver to Lender financing statements and other documents as may be
reasonably required by Lender from time to time to further evidence and perfect
Lender's liens and security interests in the Additional Collateral.

﻿

4.CONDITIONS PRECEDENT TO ADVANCE; METHOD OF DISBURSEMENT

﻿

4.1Closing Conditions.  The obligation of Lender to consummate the transaction
contemplated by this Agreement is subject to the fulfillment or waiver of each
of the following conditions to the satisfaction of Lender, in the exercise of
its sole discretion:

﻿

(a)Loan Documents.  Borrower shall have delivered to Lender the Loan Documents,
duly executed, delivered and in form and substance satisfactory to Lender.

﻿

(b)Opinions.  Borrower shall have delivered to Lender a favorable opinion or
opinions from independent counsel for Borrower and Guarantor (including Missouri
local counsel) with respect to matters reasonably requested by Lender.

﻿

(c)Organizational Documents.  Borrower shall have delivered to Lender (i)
updates (from the forms previously delivered) of the Articles of Organization of
Borrower and Guarantor and, if applicable, their respective managers, members
and partners, to the extent any such entity is not a natural person (or a
certificate in favor of Lender certifying that such Articles of Organization
have not been modified since the copies previously delivered to Lender); (ii)
the Resolutions of Borrower and Guarantor and, if applicable, their respective
managers, members and partners, to the extent any such entity is not a natural
person, authorizing the execution and delivery of the Loan Documents, the
transactions contemplated thereby and such other matters as Lender may require;
and (iii) a certificate of good standing for Borrower and Guarantor and, if
applicable, their respective managers, members and partners, to the extent any
such entity is not a natural person, from the state of its organization and from
the states of, as applicable, Florida and Missouri.





24

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿

(d)Credit Reports; Search Reports.  Lender shall have received, in form and
substance satisfactory to Lender, the results of UCC searches with respect to
Borrower and the Guarantor, and lien, litigation, judgment and bankruptcy
searches for Borrower and Guarantor, conducted in such jurisdictions and for
such other entities as Lender deems appropriate in order to verify, among other
things, that (i) Lender has a first priority perfected lien on and security
interest in all of the Collateral, (ii) there are no judgments, tax liens or
bankruptcy filings affecting the Borrower, the Guarantor or the Timeshare
Project, and (iii) there is no material litigation outstanding affecting
Borrower or the Guarantor (other than as disclosed in the public filings
relating to Guarantor and made with the United States Securities and Exchange
Commission or as otherwise disclosed to Lender in writing).

﻿

(e)Timeshare Project Due Diligence.  Borrower shall deliver to Lender the
following due diligence items at least 15 days before the Effective Date (unless
otherwise waived by the Lender in writing), all of which must be satisfactory in
form and substance to Lender in its sole and absolute discretion:

﻿

(i)Any necessary surveys that are required in order to enable the Title Insurer
to issue the lender's policy of title insurance described in Section 4.1(e)(iii)
below. 

(ii)Environmental reports pertaining to Long Creek Phases in form and substance
acceptable to Lender.  Among other things, Lender shall have received and
approved an environmental Phase I audit report of Long Creek Phases, prepared by
an environmental contractor acceptable to Lender, which shall confirm that there
is no known or suspected violation of environmental laws or hazardous materials
located at or used or stored on or transported to or from Long Creek Phases or
in such proximity thereto as to create a material risk of contamination thereto.

(iii)An ALTA commitment for an extended coverage lender's policy of title
insurance with respect to the Mortgage, as amended, from Title Insurer, which
shall be in the form and substance and include such endorsements as are
reasonably satisfactory to Lender.  In connection with the closing of the Loan,
the Title Insurer shall issue to Lender the Title Policy in the form of the
proforma attached hereto as Exhibit I-1, in an amount equal to the Maximum Loan
Amount.   The Title Policy: (A) shall insure Lender against loss or damage on
account of mechanics' or contractors' liens upon the Timeshare Project, (B)
shall insure that the Mortgage recorded at closing is a valid first lien on
the Encumbered Timeshare Product, and (C) shall insure that title to
the Encumbered Timeshare Product is good and marketable and free and clear of
all liens, encumbrances, easements, exceptions, reservations and restrictions,
except for the Permitted Encumbrances.  The condition of title must be
satisfactory to Lender in all respects.  Prior to closing, the Title Insurer
shall provide Lender with an insured closing letter as to its title agent who
may serve as closing agent or who provides Lender with title commitments and
title policies. 

(iv)Evidence that the Long Creek Phases are not located within a wetlands area
or flood prone area or, if within a wetlands area or flood zone, evidence that
flood insurance has been obtained.





25

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 



(v)A certified copy of each Insurance Policy together with a mortgagee/loss
payee/additional insured endorsement or certificate holder designation in favor
of Lender or other proof of insurance as evidenced by a certificate of
insurance, reasonably acceptable to Lender. 

﻿

(f)Subordinate Debt.  Borrower shall provide Lender with the terms and
conditions of and other details concerning the Indebtedness (if any) which is
intended to be the subject matter of the Subordination Agreement. 

﻿

(g)Exchange Affiliation.  Borrower shall provide Lender with evidence that the
Vacation Club is affiliated with Resort Condominiums International, LLC as of
the Effective Date, which affiliation encompasses the Encumbered Timeshare
Product.

﻿

(h)Payment of Expenses.  Borrower shall have paid or shall have made
arrangements satisfactory to Lender for the payment of all reasonable costs and
expenses incurred by Lender in connection with the documentation, negotiation,
and closing of the Loan, including the Amendment Fee and any portion of the Loan
Fee as may be due on the Effective Date, all reasonable attorneys' fees and
expenses and all recording fees, taxes, title premiums, and other expenses
associated therewith.

﻿

(i)Litigation.  Except as disclosed to Lender in the Litigation Summary attached
hereto as Exhibit C approved by Lender, there shall be no bankruptcy,
foreclosure action or other material litigation or judgments pending or
outstanding against Borrower, the Guarantor or any Affiliates (each a "Material
Party"), or the Timeshare Project.  Material litigation shall not include
matters in which (a) a Material Party is plaintiff and no counterclaim is
pending or (b) Lender determines in its sole discretion that such litigation is
immaterial due to settlement, insurance coverage, frivolity or amount of claim.

﻿

(j)Appraisal.  Lender shall have received an appraisal of the Encumbered
Timeshare Product from an appraiser selected by Lender and in form and content
and with an effective date satisfactory to Lender reflecting a valuation of the
Encumbered Timeshare Product in an amount acceptable to Lender; provided,
however, that the valuation shall be as-completed value less the value of
personal property and other furniture, fixtures and equipment contained in the
Units.  Such appraisal shall comply with all federal and state standards for
appraisals and otherwise shall be satisfactory to Lender in all material
respects.  Borrower agrees to pay the costs and expenses for all appraisals and
reviews thereof as ordered by Lender pursuant to this paragraph. 

﻿

(k)Checklist Items.  Lender shall have received those documents and items of due
diligence listed on the Closing Checklist attached hereto as Exhibit G.

﻿





26

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

(l)Certificate of Conformance.  Lender shall have received a Certificate of
Conformance or the equivalent for each item of Encumbered Timeshare Product
which shall be delivered as a condition precedent to the making of the End of
Construction Advance. 

﻿

(m)Declaration.  Each item of Encumbered Timeshare Product shall have been
dedicated to the Long Creek Timeshare Program under the Timeshare Declaration
and added to the Public Report, as a condition precedent to the making of the
End of Construction Advance.    

﻿

(n)Receivables Loan.  All conditions precedent to the closing of the amendment
to the Receivables Loan, as reflected in the Receivables Loan Agreement, shall
have been satisfied.

﻿

(o)Cost Certificate.  Not as a condition to closing but as a condition precedent
to the first Advance, Borrower shall have delivered to Lender a cost certificate
containing the total estimated hard and soft costs, and land costs, for the
construction of Long Creek Phases, along with AIA Forms G702 and G703 duly
signed and sworn to by Borrower and the General Contractor, with all blanks
properly filled in, setting forth such details concerning construction of Long
Creek Phases as Lender shall reasonably require.

﻿

4.2Conditions Precedent to Advance.  Borrower shall have delivered to Lender the
following items prior to an Advance, all of which must be satisfactory in form
and substance to Lender in its sole and absolute discretion.

﻿

(a)Request for Advance.  A Request for Loan Advance substantially in the form
and substance of Exhibit B.  

﻿

(b)Event of Default.  No Event of Default or Incipient Default has occurred and
is continuing, or would result from such Advance or from the application of the
proceeds therefrom.

﻿

(c)Representations and Warranties.  The representations and warranties of
Borrower and any Guarantor contained in the Loan Documents are true and correct
in all material respects on and as of the date of the requested disbursement,
before and after giving effect thereto and to the application of the proceeds
therefrom, as though made on and as of such date.

﻿

(d)No Violation of Usury Law.  The interest rate applicable to the Advance
(before giving effect to any savings clause) will not exceed the maximum rate
permitted by Applicable Usury Law.

﻿

(e)Payment of Fees.  Borrower shall have paid to Lender the Amendment Fee, the
Loan Fee and all other fees which are required to be paid at the time of the
Advance.





27

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿

(f)Condemnation or Litigation.  There shall exist no condemnation proceeding or
litigation pending or, to the best of Borrower’s knowledge, threatened against
any portion of the Timeshare Project or against Borrower which would in any way,
in Lender's judgment, impair or affect the full utilization of the Timeshare
Project or materially adversely affect the Timeshare Project, Borrower or the
Collateral taken as a whole.

﻿

(g)Loan to Cost Ratio.  A calculation of the current Loan to Cost Ratio, which
may not exceed 58%.

﻿

(h)Additional Conditions Precedent for Pre-Advances and End of Construction
Advance.  For each Pre-Advance and the End of Construction Advance, the
additional items set forth in Exhibit H attached hereto, which items shall not
be required for any Advance related to the pledge of Additional Timeshare
Inventory.

﻿

(i)Reserved. 

﻿

(j)Certificates of Conformance for Long Creek Phases.  As a condition precedent
to the making of the End of Construction Advance, Borrower shall deliver to
Lender a separate certificate of conformance with respect to Long Creek Phases.

﻿

(k)Dedication to Long Creek Timeshare Program.  As a condition precedent only to
the making of the End of Construction Advance, each item of Encumbered Timeshare
Product from the Long Creek Phases shall have been dedicated to the Long Creek
Timeshare Program under the Timeshare Declaration and added to the applicable
Public Report.

﻿

(l)Other Items.  If requested by Lender, such other items which are reasonably
necessary to evaluate the request for the Advance and the satisfaction of the
conditions precedent thereto.

﻿

4.3Conditions Satisfied at Borrower's Expense.  The conditions to the Advance
shall be satisfied by Borrower at its expense.

﻿

4.4Disbursement of Advance.  The Advance shall be payable to Borrower.  The
Advance shall be disbursed by wire transfer.  Borrower will pay Lender's
reasonable charge in connection with any wire transfer.  Lender may, at its
option, withhold from the Advance any sum (including the Amendment Fee, the Loan
Fee and any other costs and expenses) then due to it under the terms of the Loan
Documents or which Borrower would be obligated to reimburse Lender pursuant to
the Loan Documents if first paid directly by Lender.

﻿





28

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

4.5No Waiver.  Although Lender shall have no obligation to make the Advance
unless and until all of the conditions precedent to the Advance have been
satisfied, Lender may, at its discretion, make the Advance prior to that time
without waiving or releasing any of the Obligations.

﻿

5.REPRESENTATIONS AND WARRANTIES

﻿

As an inducement to Lender to execute this Agreement, make the Loan, and
disburse the proceeds of the Loan, Borrower represents and warrants to Lender
the truth and accuracy of the matters set forth in this Article 5.

﻿

5.1Good Standing.  Borrower and Guarantor are duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization and are
in good standing and authorized to do business in each jurisdiction where at any
time the location or nature of their properties or their business makes such
good standing and qualification necessary, except where the failure to be so
qualified will not have a material adverse effect on the business or financial
condition of any such Persons or the validity or enforceability of the Loan
Documents.  Borrower and Guarantor have full power and authority to carry on
their business and own their property. 

﻿

5.2Power and Authority; Enforceability.  Borrower and Guarantor have full power
and authority to execute and deliver the applicable Loan Documents and to
Perform the Obligations, and to own, pledge, mortgage, hypothecate and otherwise
encumber and operate its property.  All action necessary and required by
Borrower's and Guarantor's Articles of Organization and all other Legal
Requirements for Borrower to obtain the Loan, and for Borrower and Guarantor to
execute and deliver the Loan Documents and all other documents and instruments
which have been or will be executed and delivered in connection with the Loan
Documents and to Perform the Obligations has been duly and effectively
taken.  The applicable Loan Documents are and, to Borrower's knowledge, shall
be, legal, valid, binding and enforceable against Borrower and Guarantor; and do
not violate the Applicable Usury Law and the execution and delivery of the
applicable Loan Documents by Borrower or Guarantor does not constitute a default
or result in the imposition of a lien under the terms or provisions of any
agreements to which Borrower or Guarantor is a party.  No consent of any
governmental agency or any other Person not a party to this Agreement is or will
be required as a condition to the execution, delivery or enforceability of the
Loan Documents.

﻿

5.3Borrower's Principal Place of Business.  Borrower's principal place of
business and chief executive office are as follows:   C/O Bluegreen Vacations
Corporation, 4960 Conference North, Suite 100, Boca Raton, Florida,
33431.  During the past five (5) years, Borrower  has not been known by any
other name or located in any address other than as set forth in this Agreement.

﻿

5.4Compliance with Legal Requirements.  Borrower has complied with all Legal
Requirements in all material



29

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

respects, including all Legal Requirements of the state in which the Timeshare
Project is located and all other jurisdictions in which Timeshare Inventory will
be sold or offered for sale.  Without limiting the generality of the foregoing,
Borrower has, to the extent required by its activities and businesses, fully
complied with and shall, throughout the Term, continue to comply with (a) all of
the applicable provisions of (i) the Consumer Credit Protection Act; (ii) the
Truth-in-Lending Act and Regulation Z thereunder; (iii) the Equal Credit
Opportunity Act and Regulation B thereunder; (iv) Regulation B of the Federal
Reserve Board; (v) the Federal Trade Commission's 3‑day cooling‑off Rule for
Door‑to‑Door Sales; (vi) the Federal Trade Commission Act; (vii) the Interstate
Land Sales Full Disclosure Act; (viii) the Americans With Disabilities Act and
related accessibility guidelines; (ix) the Real Estate Settlement Procedures Act
and Regulation X thereunder; (x) the FTC Privacy Act; (xi) all applicable
insurance brokerage or agency requirements; (xii) the Gramm-Leach-Bliley Act;
(xiii) the Fair Debt Collection Practices Act; (xiv) the Credit Reporting Act;
(xv) the Fair Housing Act; (xvi) the Mail Fraud Statute; (xvii) the Flood
Disaster Protection Act of 1973; (xviii) the Federal Trade Commission's Privacy
of Consumer Information Rule, (xix) the Federal Trade Commission "do-not-call
rules"; (xx) USA Patriot Act; (xxi) the Securities Exchange Act of 1934;
(xxii) the federal postal laws; (xxiii) all applicable state and federal
securities laws; (xxiv) all applicable usury laws; (xxv) all applicable trade
practices, home and telephone solicitation, sweepstakes, anti‑lottery and
consumer credit and protection laws; (xxvi) all applicable real estate sales
licensing, disclosure, reporting and escrow laws; (xxvii) the laws applicable in
the State of Missouri governing condominiums, timeshares and time-sharing
activities; (xxviii) all laws, rules and regulations promulgated by the Missouri
Department of Real Estate; (xxix) all amendments to and rules and regulations
promulgated under the foregoing acts or laws; and (xxx) all other applicable
federal statutes and the rules and regulations promulgated under them; and (b)
and all other applicable laws (and the rules and regulations promulgated under
them) relating to timeshare ownership, the establishment of the Timeshare
Project, or the sale, offering for sale, marketing or financing of Timeshare
Inventory in them or it. Borrower's marketing and sales practices are in
compliance with and, throughout the Term, will continue to be in compliance
with, applicable laws, including its lead generation techniques.  Neither
Borrower nor any Guarantor has been contacted or notified of any Federal Trade
Commission or any Department of Justice inquiry or investigation in connection
with marketing and sale of Timeshare Interests or of any such Attorney General
inquiry or investigation that could reasonably be expected to have a material
adverse effect upon the business or financial condition of Borrower or
Guarantor. 

﻿

5.5No Misrepresentations.  The Loan Documents and all certificates, financial
statements and written materials furnished to Lender by or on behalf of Borrower
or Guarantor in connection with the Loan do not contain as of the date furnished
to Lender any untrue statement of a material fact or omit to state a fact which
materially adversely affects or in the future may materially adversely affect
the Timeshare Project, the Collateral, the business or financial condition of
Borrower or any Guarantor, or the ability of Borrower or Guarantor to Perform
the Obligations.  All financial statements furnished to Lender by or on behalf
of Borrower or Guarantor in connection with the Loan will be prepared in
accordance with GAAP (other than with respect to the Borrower’s quarterly
financial statements). 

﻿

5.6No Default for Third Party Obligations.  Neither Borrower nor Guarantor is in
default under any other material



30

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

agreement evidencing, guaranteeing or securing borrowed money or a receivables
purchase financing or in violation of or in default under any material term in
any other material agreement, instrument, order, decree or judgment of any
court, arbitration or governmental authority to which it is a party or by which
it is bound. 

﻿

5.7Payment of Taxes and Other Impositions.  Borrower and Guarantor have filed
all tax returns and has paid all Impositions, if any, required to be filed by
them or paid by them when due, including real estate taxes and assessments
relating to the Timeshare Project or the Collateral, unless the same is being
appealed or contested in good faith and unless as a result of such appeal, the
execution and enforcement of such taxes and assessments is stayed pending the
outcome of such appeal. 

﻿

5.8Governmental Regulations.  Neither Borrower nor Guarantor is subject to
regulation under the Investment Company Act of 1940, as the same may be amended
from time to time, or any federal or state statute or regulation limiting its
ability to incur debt or perform the Obligations.

﻿

5.9Employee Benefit Plans.  Borrower does not maintain any pension, retirement,
profit sharing or similar employee benefit plan that is subject to the Employee
Retirement Income and Security Act of 1974 as the same may be amended from time
to time pursuant to which such entity's contribution requirement is made
concurrently with the employee's contribution.  The Guarantor has a pension,
profit sharing or other compensatory or similar plan of the Guarantor (herein
after called a "Plan") providing for a program of deferred compensation for any
employee or officer.  No fact or situation, including but not limited to, any
"Reportable Event," as that term is defined in Section 4043 of the Employee
Retirement Income Security Act of 1974 as the same may be amended from time to
time ("Pension Reform Act"), exists or will exist in connection with any Plan of
the Guarantor which might constitute grounds for termination of any Plan by the
Pension Benefit Guaranty Corporation or cause the appointment by the appropriate
United States District Court of a Trustee to administer any such Plan.  No
"Prohibited Transaction" with respect to the Guarantor within the meaning of
Section 406 of the Pension Reform Act exists or will exist with respect to any
Plan upon the execution and delivery of the Guaranty or the performance by the
parties hereto of their respective duties and obligations hereunder, except a
prohibited transaction that qualifies for an exemption under the Pension Reform
Act.  The Guarantor will (1) at all times make prompt payment of contributions
required to meet the minimum funding standards set forth in Sections 302 through
305 of the Pension Reform Act with respect to each Plan: (2) promptly,  upon
written request therefor, furnish to the Lender copies of each annual report
required to be filed pursuant to Section 103 of the Pension Reform Act in
connection with each Plan for each Plan Year, including any certified financial
statements or actuarial statements required pursuant to said Section 103; (3)
notify the Lender immediately of any fact, including, but not limited, to any
Reportable Event arising in connection with any Plan which might constitute
grounds for termination thereof by the Pension Benefit Guaranty Corporation or
for the appointment by the appropriate United States District Court of a Trustee
to administer the Plan; and (4) notify the Lender of any "Prohibited
Transaction" with respect to Guarantor as that term is defined in Section 406 of
the Pension Reform Act, except a prohibited transaction that qualifies for an
exemption under the Pension Reform Act.  The Guarantor will not (a) engage in
any Prohibited Transaction, except a



31

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

prohibited transaction that qualifies for an exemption under the Pension Reform
Act. or (b) terminate any such Plan in a manner which could result in the
imposition of a lien on the property of the Guarantor pursuant to Section 4068
of the Pension Reform Act.

5.10Securities Activities.  Neither Borrower nor any Guarantor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any "margin stock" (as defined
in Regulation U of the Board of Governors of the Federal Reserve System in
effect from time to time), and not more than 25% of the value of the assets of
either such entity consists of such margin stock.  Furthermore, none of the
proceeds of the Loan will be used to purchase or carry any "margin stock" and no
portion of the proceeds of the Loan will be extended by Borrower to others for
the purpose of purchasing or carrying margin stock. None of the transactions
contemplated in this Agreement (including the use of the proceeds from the Loan)
will violate or result in the violation of Section 7 of the Securities Exchange
Act of 1934, as amended, or any regulations issued under it, including
Regulations G, T, U and X of the Federal Reserve Board, 12 C.F.R. Part 11.

﻿

5.11Sales Activities.  All sales of Timeshare Inventory have been and will be
made in material compliance with all Legal Requirements and utilizing a then
current Public Report approved by all applicable regulatory authorities. Lender
acknowledges that Long Creek Phases are being developed in 4 separate phases and
that, subject to the Borrower's compliance with all other terms and conditions
contained in this Agreement, sales of Timeshare Inventory in Long Creek Phase
2a/2b may commence prior to Borrower obtaining a certificate of conformance for
Long Creek Phase 3a/3b.  

﻿

5.12Timeshare Inventory Not a Security.  Borrower has not sold or offered for
sale any Timeshare Inventory as an investment or in any other manner or
jurisdiction that would constitute the sale or the offering for sale of a
"security" under the Securities Act of 1933, the Securities Exchange Act of
1934, any state securities laws, commonly known as "blue sky" laws, or any other
applicable law.

﻿

5.13Representations as to the Timeshare Project.

﻿

(a)Access.  The Timeshare Project (including all amenities) has access over
easements to a publicly dedicated road and all roadways, and parking lots that
serve the Timeshare Project are and will be common elements or easement parcels
under the Timeshare Declaration.

﻿

(b)Utilities.  Electric, gas, sewer, water facilities and other necessary
utilities are lawfully available in sufficient capacity to service the Timeshare
Project and any easements necessary to the furnishing of such utility service
have been obtained and duly recorded.

﻿

(c)Improvements.  All costs arising from the acquisition, installation,
construction and completion of any improvements and the



32

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

purchase of any equipment, inventory, or furnishings located in or on the
Timeshare Project have been or will be promptly and timely paid.

﻿

(d)Zoning Laws, Building Codes, Etc.  The Timeshare Project, all the buildings
and other improvements in which the Units are situated and all amenities have
been, and Borrower hereby covenants will be, completed in material compliance
with all Legal Requirements, including without limitation all applicable zoning
codes, building codes, health codes, fire and safety codes, and other applicable
laws, including without limitation environmental laws in a manner that
Borrower's failure to so comply would not reasonably be expected to result in a
Material Adverse Change.  All inspections, licenses, permits required to be made
or issued in respect of such buildings and amenities have been and Borrower
hereby covenants will be, made or issued by the appropriate authorities.  The
use and occupancy of such buildings for their intended purposes is and Borrower
hereby covenants will be, lawful under all applicable laws.  Final certificates
of occupancy or the equivalent have been or will be issued by the appropriate
governmental authority and Borrower hereby covenants will be in effect for each
Unit prior to the completion of the closing of the sale of any Timeshare
Inventory in such Unit.  The timeshare use and occupancy of Units does not, and
Borrower hereby covenants will not, violate or constitute a non-conforming use
or require a variance under any private covenant or restriction or any zoning,
use or similar law, ordinance or regulation affecting the use or occupancy of
the Timeshare Project.

﻿

5.14Litigation and Proceedings.  Other than as disclosed in Exhibit C, and other
than as disclosed in the most recent SEC filing related to Guarantor and
delivered to Lender prior to the Effective Date and, if applicable, quarterly
thereafter, there are no actions, suits, proceedings, orders, injunctions,
bankruptcy actions, or foreclosure actions pending or, to the knowledge of
Borrower, threatened, in any court, at law or in equity, or before or by any
governmental authority, against or affecting Borrower, the Timeshare
Association, Guarantor, the Vacation Club, the Timeshare Manager, Bluegreen Inc.
or the Timeshare Project, which, if adversely determined, would result in a
Material Adverse Change to Borrower, Guarantor, the Vacation Club, the Timeshare
Manager, Bluegreen Inc. or the Timeshare Project or which would materially
impair the ability of Borrower or Guarantor to complete its or their Obligations
under the Loan Documents, or which would attack the validity, enforceability, or
priority of any of Lender's liens or of any material provisions of the Loan
Documents, at law or in equity.  None of the matters reflected on Exhibit C or
as disclosed in the most recent SEC filing related to Guarantor and delivered to
Lender prior to the Effective Date, are reasonably expected to result in a
Material Adverse Change to Borrower, Guarantor, the Vacation Club, the Timeshare
Manager, Bluegreen Inc. or the Timeshare Project or are reasonably expected to
materially impair the ability of Borrower or Guarantor to complete its or their
Obligations under the Loan Documents, or would attack the validity,
enforceability, or priority of any of Lender's liens or of any material
provisions of the Loan Documents, at law or in equity.  Neither Borrower nor
Guarantor has received any notice the import of which would result in a Material
Adverse Change to their respective financial condition or the performance of
their respective Obligations, or to the Timeshare Project or the
Collateral.  Borrower will promptly notify Lender if any action, litigation or
proceeding is commenced or threatened against it that could result in a Material
Adverse Change.  Notwithstanding the foregoing, to the extent any required
update or report is covered by the public filings made with



33

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

the United States Securities & Exchange Commission and related to Guarantor,
Borrower shall be deemed to be in compliance with this Section 5.14.

﻿

5.15Subsidiaries, Affiliates and Capital Structure.  The members of Borrower and
their respective ownership interests are reflected on Exhibit  D hereto. 

﻿

5.16Solvency.  Borrower and Guarantor are each solvent.  No transfer of property
is being made by Borrower or Guarantor and no obligation is being incurred by
Borrower or Guarantor in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower or Guarantor.

﻿

5.17No Material Adverse Change in Financial Condition.  There has been no
Material Adverse Change in the financial condition of Borrower, Guarantor or
their respective subsidiaries since the date of the most recent financial
statements delivered to Lender.

﻿

5.18Brokers; Payment of Commissions.  No consultant, advisor, broker, agent,
finder or intermediary has acted on Borrower's behalf in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby.  Borrower has been advised by Lender or its agents that
Ward Financial is the only consultant, advisor, broker, agent, finder or
intermediary that has acted on Lender’s behalf in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby.  Lender agrees to pay Ward Financial a commission pursuant
to a separate agreement between Lender and Ward Financial.  Borrower agrees to
indemnify Lender for any compensation due to Ward Financial as a result of the
acts of Borrower and any additional compensation due to any other Person
claiming any commission or finder's fee or other compensation as a result of any
actions by such Person for or on behalf of Borrower. 

﻿

5.19Foreign Assets Control Regulations.  Neither the requesting or borrowing of
the Loan or the use of the proceeds of the Loan will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading With the Enemy
Act") or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the "Foreign
Assets Control Regulations") or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore,
neither the Borrower nor any of its subsidiaries or Direct Affiliates (i) is or
will become a "blocked person" as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (ii) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such "blocked person."  Lender may disclose any and all information
regarding Borrower and a Purchaser



34

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

in connection with any regulatory examination of Lender or to the extent Lender
deems advisable to disclose such information to such applicable regulatory
agencies involving matters relating to the Trading With the Enemy Act, the
Foreign Assets Control Regulations or the Executive Order; provided, however,
that if Lender is legally permitted to do so, no such disclosure shall be made
prior to the Lender (x) giving the Borrower prior written notification within
one (1) Business Day after Lender's receipt of notice of any such required
disclosure or decision of the Lender to make such disclosure, that explains in
reasonable detail (if known to Lender), the basis for such disclosure, which
notification shall include the following: (i) the contents of the disclosure,
(ii) the Person to whom the disclosure must be made, and (iii) if known to
Lender, the legal basis for the disclosure; and (y) using commercially
reasonable efforts to require that any recipient of such disclosure maintain
such information on a confidential basis in accordance with all Legal
Requirements, including all applicable consumer privacy laws. 

5.20Contracts with Affiliates; Subordinated Indebtedness. 

(a) Subject to future changes to Borrower's organization structure that do not
violate subsection 6.2(c) of this Agreement, Schedule 5.20 is a true and
complete organizational chart disclosing the ownership and relationship of
Borrower, each member of  Borrower and Guarantor, including any subsidiaries of
Borrower and any Affiliates of Borrower that have any involvement or interest in
the Timeshare Project.  Schedule 5.20 discloses all written agreements between
Borrower and any of its Direct Affiliates with respect to the Timeshare
Association or the Timeshare Project (as in effect on the Effective Date or as
supplemented with the consent of Lender, the "Approved Transactions").  All
Approved Transactions were negotiated in good faith, are arms-length
transactions and all terms, covenants and conditions which govern the Approved
Transactions are at market rate.

(b) The intercompany indebtedness for those of Borrower’s Affiliates described
as “Due to Related Parties” on Borrower’s balance sheet constitutes all
Borrower's debts, liabilities and obligations to any Affiliates of Borrower as
of the date of such balance sheet.  Other than the Construction and Project
Management Agreement described in the list of Approved Transactions in Schedule
5.20, Borrower has provided copies of all instruments, agreements and other
writings evidencing and/or securing any of the foregoing intercompany debt to
Lender for Lender's approval.  Borrower agrees that all of such indebtedness
shall be expressly subordinated to the Loan.  If (i) an Event of Default shall
have occurred and is continuing, (ii) an Incipient Default exists, or (iii) if
the making of such payment would result in an Incipient Default or Event of
Default or would render the Borrower insolvent, Borrower will not, directly or
indirectly, (A) permit any payment to be made in respect of any intercompany
indebtedness, liabilities or obligations, direct or contingent, to any Affiliate
including Guarantor and members of Borrower, which payments shall be and are
hereby made subordinate to the payment of principal of, and interest on, the
Note and the other payment Obligations of Borrower to Lender under the other
Loan Documents, (B) permit the amendment, rescission or other modification of
any of Borrower's obligations with respect to intercompany indebtedness other
than in respect of Guarantor or members of Borrower, or (C) incur additional
intercompany indebtedness other than in respect of Guarantor or members of
Borrower.  All such additional intercompany indebtedness shall constitute
additional subordinated indebtedness.  All Persons to whom Borrower owes
intercompany indebtedness, including Guarantor and members of



35

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Borrower, shall execute a Subordination Agreement as a condition of
Closing.  Notwithstanding the foregoing or anything otherwise to the contrary,
intercompany indebtedness in the form of payments by Borrower to Affiliates,
Guarantor or members of Borrower for bona fide services rendered or goods
received pursuant to arm's length contractual arrangements shall not be required
to be subordinated at any time and shall not be subject to subordination as
provided in this Section 5.20 or otherwise. 

5.21Survival and Additional Representations and Warranties.  The representations
and warranties contained in this Article 5 are in addition to, and not in
derogation of, the representations and warranties contained elsewhere in the
Loan Documents and shall be deemed to be made and reaffirmed prior to the making
of the Advance, except as disclosed in writing to Lender.

6.COVENANTS

﻿

6.1Affirmative Covenants.

﻿

(a)Good Standing.  Borrower will maintain and cause Guarantor to maintain its
existence as a business organization of the same type as when it signed this
Agreement, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and remain in good standing and
authorized to do business in the jurisdiction where at any time the location or
nature of its properties or its business then makes such good standing and
qualification necessary, except where the failure to be so qualified will not
have a material adverse effect on the business or financial condition of any
such Persons or the validity or enforceability of any Notes
Receivable.  Borrower will maintain and cause Guarantor to maintain full
authority to Perform the Obligations and to carry on their businesses and own
their properties, except where the failure to be so authorized will not have a
material adverse effect on the business or financial condition of any such
Persons, the validity or enforceability of the Loan Documents or the Performance
of the Obligations.

﻿

(b)Compliance with Legal Requirements.  Borrower will comply with all Legal
Requirements in all material respects, including all Legal Requirements of the
state in which the Timeshare Project is located and all other jurisdictions in
which the Timeshare Project is located or in which Timeshare Inventory will be
sold or offered for sale. 

﻿

(c)Insurance, Casualty and Condemnation

﻿

(i)Insurance Requirements.  At all times throughout the Loan term, Borrower
shall, at its sole cost and expense, maintain (or cause the maintenance of)
insurance, and shall pay (or cause the payment of), as the same becomes due and
payable, all premiums in respect thereto, including, but not necessarily limited
to:

(A)Property.  For all of the improvements at the Timeshare Project, a policy of
standard "all risk" fire and extended coverage insurance, with vandalism and
malicious mischief endorsements, to the extent of one hundred percent (100%) of
the



36

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

full replacement value against "all risks of physical loss" including without
limitation a guaranteed replacement cost and code compliance coverage
endorsement including boiler and machinery insurance coverage, heating, air
conditioning equipment, and other equipment of such nature, and insurance
against loss or damage to personal property located at or on the Timeshare
Project by fire and other hazards covered by such insurance (with deductibles
reasonably acceptable to Lender).  All such insurance shall be payable to Lender
under a standard mortgagee loss payable endorsement.  Such insurance policy and
each portion thereof shall be in the broadest and most comprehensive form
available in the market at the time such policy is issued or amended.  Such
policy shall, if required by Lender, contain an agreed value clause sufficient
(as determined by Lender) to eliminate any risk of coinsurance. 

(B)Liability.  Insurance protecting the Borrower and Lender against loss or
losses from liability imposed by law or assumed in any written contract and
arising from personal injury, including bodily injury or death, or a limit of
liability of not less than $1,000,000 (combined single limit for personal injury
and property damage per occurrence), $2,000,000 aggregate, and an umbrella
excess liability policy in an amount not less than $5,000,000 protecting the
Borrower and Lender against any loss or liability or damage for personal injury,
including bodily injury or death, or property damage.  Such policies must be
written on an occurrence basis so as to provide blanket contractual liability,
broad form property damage coverage, and coverage for products and completed
operations.

(C)Business Interruption.  Business interruption insurance (extra expense/loss
of income insurance) in an amount sufficient to cover any loss of income from
the Timeshare Project in an amount of not less than actual loss sustained for a
period of twelve (12) months. 

(D)Flood.  A policy or policies of flood insurance in the maximum amount of
flood insurance available with respect to the Project under the National Flood
Insurance Program.  This requirement will be waived upon presentation of
evidence satisfactory to Lender that no portion of the site is located within an
area identified by the U.S. Department of Housing and Urban Development as
having special flood hazards.

(E)Earthquake.  Earthquake insurance in such amount as required by Lender,
provided such insurance is available at commercially reasonable prices, but in
no event shall the coverage be less than the full amount required by the
"Probable Maximum Loss" or "PML" study for the Project.

(F)Contractor's Insurance.  While construction is occurring and until a
certificate of conformance has been obtained with respect to each of Long Creek
Phases, Workmen's Compensation insurance for the employees of the General
Contractor in the amount required by applicable state law together with umbrella
excess liability insurance with respect to the General Contractor in an amount
not less than $5,000,000.  The foregoing requirement will be satisfied in the
event a certificate



37

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

of insurance is delivered on the Effective Date demonstrating that the
aforementioned workmen's compensation and umbrella excess liability insurance
policies are in place.

(ii)Other.  All insurance required shall be procured and maintained in
financially sound and generally recognized responsible insurance companies
selected by the Borrower and subject to the approval of Lender.  Such companies
should be authorized to insure property located in the State of Missouri.  The
company issuing the policies shall be rated "B+" or better by A.M. Best Co., in
Bests' Key guide.  All property policies evidencing the insurance required shall
name Lender and its successors and/or assigns as first mortgagee and all
liability policies evidencing the insurance required shall name Lender and its
successors and/or assigns as an additional insured, shall not be cancelable as
to the interests of Lender due to the acts of the Borrower, and shall provide
for at least thirty (30) days prior written notice of the cancellation or
modification thereof to Lender.

(iii)Evidence.  All such policies of insurance, or certificates of insurance
evidencing that such insurance is in full force and effect, shall be delivered
to Lender on or before the Effective Date (together with proof of the payment of
the premiums thereof).  Prior to the expiration of each such policy, Borrower
shall furnish Lender evidence that such policy has been renewed or replaced in
the form of a certificate reciting that there is insurance coverage in place of
the types and in the amounts required hereunder.

(iv)Adjustments.  Borrower shall give immediate written notice to the insurance
carrier and to Lender of any material loss in respect to which a claim is being
made.

(v)Use and Application of Insurance Proceeds.  In the event that any portion of
the Timeshare Project is damaged or destroyed, the provisions of the Mortgage
shall govern the repair and restoration obligations and the disposition of
insurance proceeds.

(vi)Condemnation.  Borrower shall immediately notify Lender of the institution
of any proceeding for the condemnation or other taking of the Timeshare Project
or any portion thereof.  The provisions of the Mortgage shall govern the repair
and restoration obligations and the disposition of condemnation proceeds.

(d)Reports.  Borrower shall keep adequate records and books of account
reflecting all financial transactions of Borrower and with respect to the
Timeshare Project, and the Collateral, in which complete entries will be made in
accordance with GAAP.  So long as the Obligations remain outstanding, Borrower
shall furnish or cause to be furnished to Lender the following at Borrower's
sole cost and expense:

(i)Inventory Reports.  Within 30 days after the end of each calendar quarter, a
quarterly report showing (with respect to the Encumbered Timeshare Product): (i)
all sales of Timeshare Inventory (including cash sales); (ii) all remaining
available inventory of Units and Timeshare Inventory; and (iii) a schedule of
sales prices per Vacation Point (based on historical data).  Such reports shall
be certified by Borrower to be true, correct and complete and shall be provided
in a form to be reasonably approved by Lender.





38

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

(ii)Quarterly Financial Reports.  Within 60 days after the end of fiscal
quarterly periods ending March, June and September of each fiscal year,
management prepared unaudited balance sheet and statements of income and cash
flow (on a fiscal quarter to date basis and a cumulative year-to-date basis as
required by GAAP) of Guarantor and management prepared unaudited balance sheet
and statements of income of Borrower (prepared on a consolidated basis),
certified by the chief financial officer or treasurer of the subject of such
statement, prepared in accordance with GAAP (other than with respect to the
Borrower), including in comparative form the corresponding figures as of the end
of the corresponding prior year quarter of the subject, all in reasonable
detail, subject to year-end adjustments.

(iii)Year End Financials.  As soon as available and in any event within 120 days
after the end of each fiscal year of Borrower, Guarantor and the Timeshare
Association: (i) the balance sheets of the Borrower, Guarantor, and the
Timeshare Association as of the end of such year and the related statements of
income, retained earnings (or its equivalent as applicable) and cash flow for
such fiscal year, prepared in accordance with GAAP, certified by the chief
financial officer (or an acceptable equivalent) of the Borrower, the Timeshare
Association and Guarantor, as to the statements supplied by those entities,
prepared on a consolidated basis as to Borrower and Guarantor, setting forth in
comparative form the corresponding figures as of the end of the previous fiscal
year, all in reasonable detail, including all supporting schedules and comments,
and prepared in accordance with GAAP and (ii) a schedule of all outstanding
Indebtedness of the Borrower, Guarantor and the Timeshare Association describing
in reasonable detail each such debt or loan outstanding and the principal amount
with respect to each such debt or loan.  The annual financial statements for
Borrower, Guarantor and the Timeshare Association shall be audited by a
Certified Public Accountant acceptable to Lender and shall be accompanied by an
unqualified opinion as to going concern and scope of audit (if such scope
limitation would be reasonably deemed to have an adverse impact on such
financial statements taken as a whole) of such accountant. 

(iv)Officer's Certificate.  Together with each set of quarterly and annual
Financial Statements or reports delivered to the Lender pursuant to this
Agreement, a Compliance Certificate from the president, chief executive officer,
chief financial officer or treasurer of the Borrower in the form attached hereto
as Exhibit E.

(v)Audit Reports; SEC Filings.  Promptly upon receipt thereof, one (1) copy of
each audit report submitted to Borrower or Guarantor by independent public
accountants or auditors in connection with any annual audit made by them of the
books of Borrower or Guarantor, and a copy of the Independent Certified Public
Accountants Report that accompanies such audit.  If applicable, promptly upon
request thereof by Lender, Borrower shall cause to be furnished to Lender one
(1) copy of any reports filed with the United States Securities and Exchange
Commission and related to Guarantor.

(ix)Tax Returns and Tax Receipts.  Promptly upon request, copies of filed tax
returns and tax statements and evidence of payment of all taxes levied on each
Timeshare Project (including transient occupancy taxes and real estate taxes)
prior to the date such taxes



39

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

become delinquent.  Furthermore, promptly upon request, Borrower shall furnish
to Lender a copy of Borrower's and Guarantor’s tax returns as filed with the
Internal Revenue Service.

 (vii)Notice of Incipient Default or Event of Default.  Promptly upon becoming
aware of the existence of any condition or event which constitutes an Incipient
Default or an Event of Default or of any event which would cause any
representation or warranty to be incorrect or materially misleading if made at
that time, a written notice specifying the nature and period of existence
thereof and what action the Borrower is taking or proposes to take with respect
thereto.

(viii)Notice of Claimed Default.  Promptly upon becoming aware that the holder
of any material obligation or of any other evidence of material Indebtedness of
Borrower or Guarantor has given notice or taken any other action with respect to
a claimed default or event of default thereunder, a written notice specifying
the notice given or action taken by such holder and the nature of the claimed
default or event of default and what action the Borrower or Guarantor are taking
or proposes to take with respect thereto.

(ix)Material Adverse Developments.  Promptly upon becoming aware of any
development or other information which may result in a Material Adverse Change
to the Borrower, Guarantor, the Timeshare Association, the Timeshare Project,
the Collateral or the business, prospects, profits or condition (financial or
otherwise) of the Borrower or Guarantor or the ability of the Borrower or
Guarantor to perform its Obligations under this Agreement, telephonic or
telefaxed notice, followed by mailed written confirmation, specifying the nature
of such development or information and such anticipated effect.

(x)Other Reports.  Promptly upon request of Lender, copies of each written
notice or request, financial statement, budget or other information received by
the Borrower under or with respect to the Timeshare Declaration and/or the
Timeshare Association's Articles of Incorporation or By-Laws, whether in its
capacity as Declarant, owner of a Unit, owner of Timeshare Inventory or
otherwise.  Promptly upon request of Lender, Borrower shall furnish to the
Lender such other reports, statements, notices or written communications
relating to the Borrower, the Guarantor, the Timeshare Project,  the Timeshare
Association or the Loan as the Lender may require, in its reasonable discretion.

(xi)Timeshare Association Reports.  Promptly upon request, copies of budgets for
the operation of the Timeshare Association and Timeshare Project (which budget
shall include projections for operating expenses, capital improvements,
maintenance and replacement reserves, dues and assessments and developer
subsidies or guarantees).

(xii)State Audits.  Within twenty (20) days following its availability, any
audit reports prepared by any state regulatory agency with respect to the
Timeshare Project.

(xiii)Other Indebtedness.  Upon the request of Lender, Borrower will use its
best efforts to obtain periodic estoppels letters from the holders of any other
Indebtedness owed by Borrower to another Person, together with a confirmation of
the outstanding principal balance of such Indebtedness.  Lender acknowledges and
agrees that it shall



40

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

maintain all of such information in strict compliance with all Legal
Requirements, including without limitation, all consumer privacy laws, and the
Gramm-Leach-Bliley Act of 1999 and the correlative Federal Trade Commission
regulations. 

(xiv)Additional Information.  Such other information respecting the business,
properties, assets, operations and condition, financial or otherwise, of
Borrower, Guarantor, the Timeshare Association and the Timeshare Project as
Lender may from time to time reasonably request. 

﻿

(e)Subordination of Indebtedness Owing to Affiliates.  Borrower will cause any
and all Indebtedness owing by it to its shareholders, directors, officers,
partners, members or managers, as the case may be, to Guarantor, or to the
relatives or Direct Affiliates of Borrower or any of the foregoing, to be
subordinated to the Obligations pursuant to and in accordance with the terms set
forth in  Section 5.20 hereof.  Such Indebtedness shall be unsecured at all
times.

﻿

(f)Payment of Taxes.  Borrower will file all tax returns and will pay and cause
Guarantor to pay all taxes and assessments, if any, required to be filed by them
or paid by them when due, including real estate taxes and assessments relating
to the Timeshare Project or the Collateral. 

﻿

(g)Payment of Impositions.  Upon the Lender’s delivery of notice to Borrower
with reasonable evidence thereof, Borrower will promptly pay upon demand all
Impositions imposed upon Lender by any state of the United States or political
subdivision thereof or the United States by reason of the Loan Documents, the
Collateral and/or any sale, rental, use, delivery or transfer of title to the
Collateral, other than taxes, levies, imposts, deductions, charges or
withholdings imposed on, or measured by reference to, the net income payable or
franchise tax payable by Lender to any state of the United States or political
subdivision thereof or to the United States under Section 11 or 1201 of the
Internal Revenue Code, as amended, or otherwise in consequence of the receipt of
payments provided for in the Loan Documents.  If it is unlawful for Borrower to
pay such Impositions, Borrower shall not be required to pay such Impositions;
but Lender may demand payment of such additional amount as is necessary to
maintain Lender's yields on the Loan in either a single payment or at Lender's
option, in installment payments, and Borrower will pay such amount upon
demand.    If Lender has not received evidence satisfactory to it from Borrower
that such Impositions have been paid by Borrower within 5 Business Days after
demand was made upon Borrower to make such payment, Lender may, at its option,
pay the same, and Borrower shall immediately reimburse Lender for such sums so
expended, together with interest at the Default Rate.  If Borrower pays any such
Impositions and Lender subsequently receives a refund or reimbursement of such
amounts, Lender shall promptly deliver such refund or reimbursement (without
interest) to Borrower provided no Incipient Default or Event of Default exists.

﻿

(h)Further Assurance.  Borrower will execute or cause to be executed all
documents or instruments and do or cause to be done all acts necessary for
Lender to perfect or evidence and to continue the perfection of the liens and
security



41

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

interest of Lender in the Collateral or otherwise to effect the intent and
purposes of the Loan Documents.

﻿

(i)Fulfillment of Obligations Under Project and Consumer Documents.  Borrower
will fulfill, and will cause its Affiliates, agents and independent contractors
at all times to fulfill, all their respective material obligations to
Purchasers.  Borrower will Perform all of its material obligations under the
Timeshare Program Consumer Documents and the Timeshare Program Governing
Documents. 

﻿

(j)Material Increases to Assessments.  Borrower (i) will use its best efforts to
cause the Timeshare Association to (A) discharge its obligations under the
applicable Timeshare Program Governing Documents and (B) maintain a reasonable
reserve for capital improvements to the Timeshare Project.  Borrower will pay
the maintenance fees and assessments on its unsold Timeshare Inventory when due.

(k)Maintenance of Timeshare Project and Other Property.  Borrower will maintain
or cause to be maintained in good condition and repair all common areas in the
Timeshare Project and other on-site amenities which have been promised or
represented as being available to Purchasers and, to the extent owned by
Borrower or a Direct Affiliate of Borrower, all portions of improvements in
which Units are located and are not part of the Timeshare Project.  Borrower
will maintain or cause the Timeshare Association to maintain a reasonable
reserve to assure compliance with the terms of the foregoing sentence.

﻿

(l)Maintenance of Larger Tract.  To the extent that the Timeshare Project is
either (i) part of a larger common ownership regime or planned development or
(ii) parts of buildings in which Units are located are not part of the Timeshare
Project, Borrower will pay its commercially reasonable share of common expenses
to be allocated to the Timeshare Project.  Borrower will use commercially
reasonable efforts to cause all such property which is not part of the Timeshare
Project to be professionally managed in a first class manner substantially
similar to the manner in which the Timeshare Project is managed.

﻿

(m)Financial Covenants.  Throughout the Term, Borrower shall: 

(i) Reserved;

(ii) maintain a Borrower Tangible Net Worth of not less than $68,616,000, which
covenant shall be tested annually as of the end of each fiscal year of Borrower;
and

(iii) cause Guarantor to maintain a Guarantor Tangible Net Worth of not less
than $239,000,000, which covenant shall be tested as of the last day of the
calendar quarter immediately prior to the Effective Date and as a condition to
closing and thereafter annually as of the end of each fiscal year of Guarantor. 





42

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

(n)Exchange Affiliation.  Borrower shall provide Lender with evidence that the
Timeshare Project has been designated as an Interval International Premier
Resort as of the Effective Date.

(o)Right to Inspect.  Borrower will permit Lender and its representatives and
consultants at all reasonable times to inspect the Timeshare Project and to
inspect and audit Borrower's books, records, operations and sales and copy
Borrower's books and records, on an annual basis (or on a more frequent basis
during the continuance of an Event of Default).  In connection with such audits
and inspections, Borrower shall supply to Lender any documents, bank statements
or other records within the custody or control of Borrower as is reasonably
requested by Lender.  All such audits and inspections shall be performed at
Borrower's expense, which shall include reimbursement of all reasonable travel
and transportation, lodging and food expenses incurred in connection
therewith.  In addition, Lender acknowledges that the information produced by
Borrower in response to any such inspection or audit contains information which
Borrower and Lender deem "confidential," "proprietary" and "secret".  Lender
shall hold and, shall at all times ensure that it and its Affiliates, including,
without limitation, its employees, agents, representatives and consultants, hold
in confidence all such information, and will prevent (a) the disclosure by it or
its Affiliates, including, without limitation, its employees, agents,
representatives and consultants, to other Persons of any proprietary,
confidential or secret information of Borrower or Purchasers or (b) the use of
such information other than for the purposes set forth in this subsection
6.1(o), unless authorized to do so in writing by the Borrower. 

(p)Management and Marketing.  At all times during the Term, the Timeshare
Manager shall have substantial experience and expertise in the hospitality
industry and with respect to timeshare operations of a type and quality
substantially similar to the Timeshare Project and shall be a Person reasonably
acceptable to Lender (notwithstanding the fact that the Timeshare Association
may be responsible for the management of the Timeshare Project).  At all times
during the Term, the Vacation Club Manager shall have substantial experience and
expertise in the hospitality industry, with respect to an operation
substantially similar to the Vacation Club.  Lender approves Bluegreen Resorts
Management, Inc. as the Timeshare Manager for the Timeshare Project and as the
Vacation Club Manager. 

(q)Additional Appraisal.  At the end of the Borrowing Term, Borrower shall
obtain a new appraisal of the then Encumbered Timeshare Product from an
appraiser selected by Lender and in form and content and with an effective date
satisfactory to Lender reflecting the valuation of the Encumbered Timeshare
Product.  Such appraisal shall comply with all federal and state standards for
appraisals and otherwise shall be satisfactory to Lender in all material
respects.  Borrower agrees to pay the costs and expenses for all appraisals and
reviews thereof as ordered by Lender pursuant to this paragraph.  The Release
Payment shall thereafter be adjusted so that the Loan is paid in full upon the
sale of 75% of the then remaining Encumbered Timeshare Product.  However, as
more fully set forth in Section 2.7(e) hereof, in no event shall any adjustment
to the Release Payment result in the Release Percentage exceeding 21% of the
Retail Value.

(r)Liquidity.  During the period of time commencing on the date of the first
Pre-Advance through the obtaining of certificates of



43

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

conformance from Taney County, Missouri with respect to the Long Creek
Phases, Borrower shall maintain $7,500,000 of unrestricted cash and cash
equivalents as demonstrated by Borrower's quarterly and annual financial
statements.

(s)Minimum Number of  Vacation Points for Long Creek Phases.  Borrower covenants
that there shall be not less than 95,000,000 Vacation Points attributable to
Units at Long Creek Phases.  

(t)Mortgage Lien on Long Creek Phase 3a/3b 

(i)  Under the provisions of the Missouri Condominium Act (the “Act”),  a
condominium unit cannot be legally created unless all structural components and
mechanical systems of all buildings comprising the condominium units have been
substantially completed, as evidenced by a recorded certificate of conformance. 
Borrower has advised Lender that, as of the Effective Date, Long Creek Phase
3a/3b has been dedicated to the Timeshare Declaration.  However inasmuch as all
structural components and mechanical systems of all buildings comprising Long
Creek Phase 3a/3b have not yet been substantially completed, a certificate of
conformance for Long Creek Phase 3a/3b cannot yet be recorded.  As a result,
Long Creek Phase 3a/3b is presently characterized as Common Elements which
cannot be separately mortgaged in favor of Lender without a concurrent mortgage
lien on the condominium unit to which such Common Elements are allocated.  The
Act permits the developer of a condominium to reserve to itself, in the
condominium declaration, certain special declarant rights and development
rights.  Such special declarant rights and development rights have been reserved
in favor of the Borrower in the Timeshare Declaration and Borrower has
collaterally assigned such special declarant rights and development rights to
Lender pursuant to the Mortgage.  Such special declarant rights and development
rights, as set forth in Timeshare Declaration,  give the Borrower (as
declarant), among other rights, the right (after receiving a certificate of
conformance with respect thereto) to create condominium units and the right to
create timeshare interests, out of the Common Elements, by the recording of an
amendment to the Timeshare Declaration.    Under the provisions of the Act, any
condominium units that are created out of the Common Elements through the
exercise by Borrower of its reserved special declarant rights and development
rights are owned by the Borrower in fee simple, free and clear of the rights
other owners.

(ii)  Borrower intends to create 46 additional Units (as Long Creek Phase 3a/3b)
at such time as all structural components and mechanical systems of the
applicable portions of the buildings which contain Long Creek Phase 3a/3b have
been substantially completed to a point where a certificate of conformance for
such Units which have been completed in Long Creek Phase 3a/3b can be recorded.
 At such time as such substantial completion has occurred as to such Units,
Borrower shall give Lender prompt written notice to that effect and shall
thereafter, at Borrower’s sole cost and expense, promptly (a) obtain and record
a certificate of conformance for the portions of such buildings, (b) record an
amendment to the Timeshare Declaration (in a form reasonably satisfactory to
Lender), creating  additional



44

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Units which have been completed and for which a certificate of conformance has
been recorded (which shall comprise portions of Long Creek Phase 3a/3b) from
what was previously Common Elements, (c) cooperate with Lender in the execution
and recording of an amendment to the Mortgage, encumbering such new Units in
favor of Lender, as mortgagee, to secure the full and prompt payment and
Performance of the Obligations, subject solely to the Permitted Encumbrances and
any other matters approved in writing by Lender in its discretion and (d) obtain
for the benefit of Lender, a modification endorsement to Title Policy, insuring
such mortgage amendment as an additional “insured instrument”, adding such
additional Units as part of the “insured estate”, updating the “date of policy”
to the recording of such mortgage amendment and confirming that such mortgage
amendment is subject to no matters other than the Permitted Encumbrances and any
other matters approved by Lender in its discretion.  To the fullest extent
permitted by law, simultaneous with the recording of the certificate of
conformance for such Units in Long Creek Phase 3a/3b and a modification of the
Timeshare Declaration to remove the same as Common Elements and convert the same
to Units, the Mortgage shall be deemed to spread upon and encumber such Units.

6.2Negative Covenants.

(a)Change in Borrower's Name, Principal Place of Business, Jurisdiction of
Organization or Business.  Borrower will not change its name or jurisdiction of
organization or move its principal place of business or chief executive office
except upon not less than 60 days' prior written notice to Lender.  Borrower's
sole business shall be the development, construction, ownership, management and
sale of Timeshare Inventory in the Timeshare Project, and in such other
timeshare projects as it may develop, construct, own, manage and sell from time
to time, or as may otherwise be contemplated by the Borrower’s limited liability
company agreement.

﻿

(b)Restrictions on Additional Indebtedness.  Subject to the additional
restrictions set forth in Section 6.2(c) below, Borrower will not incur any
additional Indebtedness, including any liability under any capitalized lease or
any liability as a guarantor or other contingent liability, except for the
following: any (a) unsecured Indebtedness or any other unsecured indebtedness,
(b) secured indebtedness relating to the Timeshare Project, provided that an
intercreditor agreement reasonably acceptable to Lender is executed by the
Person providing such secured indebtedness containing customary provisions
including, for example, notice and cure rights, and agreements providing
nondisturbance and quiet enjoyment rights to owners of Timeshare Inventory, and
(c) secured indebtedness, including capitalized leases, not collateralized by
the Timeshare Project. 

﻿

(c)Ownership and Control.  Without the prior written consent of Lender, Borrower
will not: (i) sell, convey, lease, pledge, hypothecate, encumber or otherwise
transfer Collateral, other than in accordance with and as permitted by the terms
of this Agreement; (ii) permit or suffer to exist any liens, security interests
or other encumbrances on the Collateral, except for the Permitted Encumbrances
and liens and security



45

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

interests expressly granted to Lender; (iii) permit the sale, conveyance, lease,
transfer or disposition of the Timeshare Project, other than the sale of
Timeshare Inventory in arms-length transactions in Borrower's ordinary course of
business; (iv) permit or suffer to exist any change in (A) the legal or
beneficial ownership of Borrower or any Person controlling Borrower (whether
directly or indirectly through one or more intermediaries) that results in
Bluegreen owning, directly or indirectly, less than 51% of the ownership
interest in Borrower or which results in Big Cedar, L.L.C. owning, directly or
indirectly, less than 25% of the ownership interest in Borrower unless such
ownership interest is then held by Bluegreen or (B) any change in the power to
manage or control Borrower or any Person controlling Borrower (whether directly
or indirectly, through one or more intermediaries);  (v) cease operation,
liquidate or dissolve; or (vi) merge or consolidate with or into another Person,
unless the Borrower is the surviving Person. 

﻿

(d)Making Loans.  Other than the providing of purchase money financing to
Purchasers of Timeshare Inventory, commission advances to sales associates in
the ordinary course of business and other than loans to a member of Borrower or
Guarantor which are subject to the Subordination Agreement, Borrower shall not
loan funds to any Person. 

﻿

(e)Negative Pledge.  Until such time as all of the payment Obligations of the
Borrower have been Performed in full, Borrower agrees not to pledge, encumber or
assign (either collaterally or outright) (or permit such pledge, encumbrance or
assignment) to any Person or grant to any Person (or permit the granting to any
Person) of a lien on or a security interest in (i) any developer or declarant's
rights under the Timeshare Declaration other than in favor of Lender (unless an
intercreditor agreement, in form and substance reasonably satisfactory to Lender
and such other lender, is executed, addressing such developer or declarant's
rights), (ii) any contracts, licenses, permits, plans or other intangibles used
in connection with the Timeshare Project, the marketing and sale of Timeshare
Inventory and/or the management and/or operations of the Timeshare Project,
(iii) the Reservation System (except that a non-exclusive license to use the
Reservation System granted to any Person, including Lender, shall not be deemed
a pledge, encumbrance or assignment (either collaterally or outright) or the
granting of a lien or security interest in violation of this subsection 6.2(e)),
(iv) any property management agreements in any way relating to the Timeshare
Project including without limitation the certain Management Agreement by and
between Bluegreen Wilderness Club at Long Creek Ranch Condominium Association,
Inc. and Bluegreen Resorts Management, Inc., dated as of January 1, 2013, and
all replacements and substitutions thereof, (v) any sales or marketing
agreements in effect from time to time concerning the sale and marketing of
Timeshare Inventory at the Timeshare Project, (vi) any other agreements now or
hereafter in existence related to the development or operation of a timeshare
project, including management, marketing, maintenance and service contracts,
(vii) any intangibles, licenses and permits with respect to the Timeshare
Project; or (viii) any right to vote on matters with respect to which owners of
Timeshare Inventory may vote, and Borrower shall not grant any proxy rights in
that regard.  The aforementioned negative pledge shall be included within the
financing statements that are filed and recorded against Borrower. 

﻿

(f)Continuity of Operations.  Borrower covenants and agrees with Lender that
while this Agreement is in effect, Borrower shall



46

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

not, without the prior written consent of Lender:  (i) engage in the type of
business activities substantially different than those in which Borrower is
presently engaged, (ii) cease operations, liquidate, merge, transfer, acquire or
consolidate with any other entity, change its name, dissolve or transfer or sell
Collateral out of the ordinary course of business, or (iii) during the
occurrence and continuance of an Event of Default, or event that with the giving
of notice or the passage of time, or both, would become an Event of Default,
make any distribution with respect to any capital account, whether by reduction
of capital or otherwise.

﻿

(g)Prohibited Drug Law Activities.  Borrower shall not enter into any lease,
license, sublease, occupancy agreement or other agreement with any Person
involving or relating to the use or occupancy of the Timeshare Project (or any
portion thereof) which would be a violation of any state and/or federal laws
relating to the use, sale, possession, cultivation and/or distribution of any
controlled substances, including without limitation any Person engaged or
intending to engage in activities (whether for commercial or personal purposes)
regulated under any Arizona law or other applicable law relating to the
medicinal use and/or distribution of marijuana ("Prohibited Drug Law
Activities").  Borrower shall keep Lender advised of each action it takes or
plans to take in compliance with the requirements of this Section
6.2(g).  Compliance with the covenants in this Section 6.2(g) is a material
consideration and inducement to Lender in its agreement to make the Loan to
Borrower, and any failure of Borrower to comply with the foregoing requirements
shall constitute an Event of Default hereunder.  In addition, and not by way of
limitation, Borrower hereby agrees to indemnify, defend and hold Lender harmless
for, from and against any loss, claim, damage or liability arising from or
related to Borrower's breach or violation of said covenants, including without
limitation any seizure and forfeiture to the United States without compensation
to Lender, free and clear of Lender's first lien security interest in and to the
Timeshare Project, or any action taken by the state or federal government to
accomplish same.  Borrower shall, within 10 Business Days following a request
from Lender, provide Lender with a written statement setting forth its efforts
to comply with the provisions of this Section 6.2(g) and stating whether to
Borrower's knowledge any Prohibited Drug Law Activities are or may be on-going
and/or have occurred in, on or around the Timeshare Project.

﻿

6.3Survival of Covenants.  The covenants contained in this Article 6 are in
addition to, and not in derogation of, the covenants contained elsewhere in the
Loan Documents and shall be deemed to be made and reaffirmed prior to the making
of each Advance.

﻿

7.DEFAULT

﻿

7.1Events of Default.  The occurrence of any of the following events or
conditions shall constitute an event of default (an "Event of Default") by
Borrower under the Loan Documents:

﻿

(a)Payments.  (i) Borrower fails to make any payment of principal or interest
under the Loan within 3 Business Days of its respective due date, (ii) except to
the extent provided in clause (iii) hereof, Borrower fails to make any payment
of fees or other amounts with respect to the Loan (including Release Payments)
within 3 Business Days of its



47

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

respective due date or (iii) Borrower fails to make any reimbursement payment to
Lender within the lesser of the number of days following written demand by
Lender as set forth in the relevant section dealing with such reimbursement
obligation or 10 days following written demand for payment. 

(b)Covenant Defaults.  Borrower fails to perform or observe any covenant,
agreement or obligation contained in this Agreement or in any of the Loan
Documents.  However, if any default described in this Section 7.1(b) is curable
and if Borrower or Guarantor, as the case may be, has not been given a notice of
a similar default within the preceding 12 months, such default be cured if
Borrower or Guarantor, as the case may be, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within 30 days; or
(2) if the cure requires more than 30 days, immediately initiates steps which
Lender deems in Lender's sole discretion to be sufficient to cure the default
and thereafter continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical, which, in all
events, must occur within 60 days of such failure.  The foregoing notice and
cure period shall not apply to a breach by Borrower of any covenant or agreement
obligating Borrower to pay the Loan or any other amounts due under the Loan
Documents, the covenants, agreements, and obligations in Sections
6.1(c)(i) (provided, however, that, in connection with Sections 6.1(c)(i), in
all circumstances other than the lapse of insurance, the foregoing notice and
cure period specified above shall apply),  6.1(g),  6.1(m), 6.2(b) or 6.2(c), or
the covenants, agreements and obligations that are otherwise specifically
addressed in other subsections of this Section 7.1. 

(c)Cross-Default.  The occurrence of an Event of Default, or any similar event
under any other loan facility or arrangement between Borrower and Lender or any
of Lender's Affiliates including under the Receivables Loan Agreement. 

(d)Environmental Default.  Failure of any party to comply with or perform when
due any term, obligation, covenant or condition contained in the Environmental
Indemnity which is not cured within the cure period in Section 7.1(b).

(e)Default by Borrower in Other Agreements.  Any default by Borrower resulting
in a declared event of default in respect of any other Indebtedness of Borrower
to any Person in excess of $7,500,000 in the aggregate after the expiration of
any applicable grace or cure period which has not been waived and which results
in the acceleration of the maturity of such Indebtedness; or any default under
the terms of the Existing Indebtedness which permits the holders of such
Indebtedness to elect a majority of the voting control of the Borrower or of
managing member or managing partner of Borrower.

(f)Warranties or Representations.  Any material statement, representation or
warranty made by or on behalf of Borrower or Guarantor in the Loan Documents,
any financial statements or any other writing delivered to Lender in connection
with the Loan is false, misleading or erroneous in any material respect as of
the date made or reaffirmed.

(g)Termination of Borrower.  The dissolution of Borrower (regardless of whether
election to continue is made), the withdrawal of



48

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

any member of Borrower from Borrower, the dissolution of any member of Borrower,
or any other termination of Borrower's existence as a going business.

(h)Enforceability of Liens.  If (i) this Agreement or any of the Loan Documents
ceases to be in full force and effect; or (ii) any lien or security interest
granted by Borrower to Lender in connection with the Loan is or becomes invalid
or unenforceable or is not, or ceases to be, a perfected first priority lien or
security interest in favor of Lender encumbering the asset to which it is
intended to encumber and Borrower does not execute such documents to correct
same within 10 days of written demand by Lender. 

(i)Creditor or Forfeiture Proceedings.  Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency,
including a garnishment of any of Borrower's accounts, including deposit
accounts, with Lender which is not dismissed within the earlier of (i) 30 days
of filing or commencement of such proceeding or (ii) 10 days prior to any action
which would result in an actual forfeiture or foreclosure of the property of
Borrower which is the subject matter of such action.

(j)Guaranty.  Any default under the Guaranty Agreement or the revocation or
attempted revocation or repudiation thereof, in whole or part, by the Guarantor
or Guarantor disputes the validity of the Guaranty.

(k)Event of Default.  The occurrence of any Event of Default, as such term is
defined in any other Loan Document.

(l)Bankruptcy.  A petition under any Chapter of Title 11 of the United States
Code or any similar law or regulation is filed by or against Borrower, Bluegreen
Vacations Unlimited, Inc. or Guarantor (and in the case of an involuntary
petition in bankruptcy, such petition is not discharged within forty‑five (45)
days of its filing), or a custodian, receiver or trustee for Borrower,
Guarantor, the Timeshare Project or any Collateral is appointed, or Borrower or
Guarantor makes an assignment for the benefit of creditors, or any of them are
adjudged insolvent by any state or federal court of competent jurisdiction, or
any of them admit their insolvency or inability to pay their debts as they
become due, or an attachment or execution is levied against the Timeshare
Project or any Collateral.

(m)Attachment, Judgment, Tax Liens.  The issuance, filing or levy or seizure
against Borrower of one or more attachments, executions, tax liens or judgments
for the payment of money in excess of $250,000 on an individual basis or
$1,000,000 in the aggregate, which is not discharged in full or stayed (through
appeal or otherwise) within thirty (30) days after issuance or filing, or the
issuance by a court of competent jurisdiction of an injunction or similar
restraint that is reasonably likely to result in a Material Adverse Change to
the Borrower, Guarantor or the Timeshare Project.

(n)Material Adverse Change.  Any Material Adverse Change as determined by Lender
in good faith occurs in the financial condition of Borrower, Guarantor, the
Timeshare Project or in the condition of the Collateral.





49

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

(o)Criminal Proceedings.  The indictment of Borrower or Guarantor under any
criminal statute, or the commencement of criminal or civil proceedings against
Borrower or Guarantor pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture of any Collateral, or Borrower
or Guarantor engages or participates in any "check kiting" activity regardless
of whether a criminal investigation has been commenced.

(p)Loss of License.  The loss, revocation or failure to renew or file for
renewal of any material registration, approval, license, permit or franchise now
held or hereafter acquired by the Borrower or with respect to the Timeshare
Project, or the failure to pay any fee, which is necessary for the continued
operation of the Timeshare Project or the Borrower's business in the same manner
as it is being conducted at the time of such loss, revocation, failure to renew
or failure to pay, except, in any of the foregoing cases, where any such failure
would not reasonably be expected to result in a Material Adverse Change or where
the same is corrected within 30 days of written notice thereof. 

(q)Suspension of Sales.   The issuance of any stay order, cease and desist order
or similar judicial or nonjudicial sanction that materially adversely limits or
otherwise affects any Timeshare Inventory sales or financing activities or the
ability of Borrower to own or operate the Timeshare Project, and, with respect
to any such sanction only, which sanction is not dismissed, terminated or
rescinded within thirty (30) calendar days, and as a consequence thereof
Borrower  ceases its day-to-day timeshare business operations.

(r)Reserved. 

(s)Timeshare Documents.  If the Timeshare Declaration, any of the other
documents creating or governing the Timeshare Project, its timeshare regime, or
the Association, or the restrictive covenants with respect to the Timeshare
Project, shall be terminated, amended or modified in any material adverse manner
with respect to the Lender’s Collateral or the ability of the Borrower to
Perform its Obligations. 

(t)Removal of Collateral.  If Borrower conceals, removes, transfers, conveys,
assigns or permits to be concealed, removed, transferred, conveyed or assigned,
or interferes with Lender's rights in any of the Collateral in violation of the
terms of the Loan Documents or with the intent to hinder, delay or defraud any
of its creditors including Lender. 

(u)Operating Contracts.  If any material default shall occur by Borrower under
material agreements or arrangements relating to the use, operation, maintenance,
service or enjoyment of the Timeshare Project, including with respect to
management, marketing and sales, in any material adverse manner with respect to
the Lender’s Collateral or the ability of the Borrower to Perform its
Obligations. 

(v)Vacation Club.  (i) There occurs a termination or dissolution of the Vacation
Club; or (ii) the Timeshare Project ceases to be a component resort of the
Vacation Club.





50

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

7.2Effect of an Event of Default; Remedies.  At any time after an Event of
Default has occurred (including an Event of Default arising from a failure to
pay the Loan in full on the Maturity Date) and while such Event of Default is
continuing, Lender may but without obligation, in addition to the rights and
powers granted elsewhere in the Loan Documents and not in limitation thereof, do
any one or more of the following:

﻿

(a)declare the Note and all other sums owing by Borrower to Lender in connection
with the Loan, immediately due and payable without further notice, presentment,
demand or protest, which are hereby waived by Borrower; except that in the case
of an Event of Default of the type described in Section 7.1(l), such
acceleration shall be automatic and not optional;

﻿

(b)proceed to protect and enforce its rights and remedies under the Loan
Documents and to foreclose or otherwise realize upon its security for the
Performance of the Obligations, or to exercise any other rights and remedies
available to it at law, in equity or by statute;

﻿

(c)request and have appointed a receiver with respect to Borrower and/or the
Collateral, and to that end, Borrower hereby consents to the appointment of a
receiver by Lender in any action initiated by Lender pursuant to this Agreement,
and Borrower waives any notice and posting of a bond in connection therewith;

﻿

(d)at its discretion, retain all or part of the Collateral in partial or full
satisfaction of the Obligations to the extent permitted by applicable law;
however, Lender will not be considered to have offered to retain the Collateral
in satisfaction of the Obligations, unless Lender has entered into a written
agreement with Borrower to that effect;

﻿

(e)immediately cease to make further Advances and from time to time apply all or
any portion of the undisbursed amount of the Loan to the payment of accrued
interest under the Note and/or upon any other obligations of Borrower hereunder
or under the Loan Documents.  Lender may also withhold any one or more Advances
after the occurrence of an Incipient Default, unless Borrower cures or corrects
such event or condition to the reasonable satisfaction of Lender prior to the
occurrence of an Event of Default;

﻿

(f) exercise a right of setoff in all Borrower's accounts with Lender
established under or in connection with the Receivables Loan;

﻿

(g) increase the rate of interest accruing under the Loan to the Default Rate;
and/or

﻿

(h) exercise any and all other rights or remedies provided in the other Loan
Documents or available at law, in equity or otherwise.

﻿

For the purpose of carrying out the provisions and exercising the rights, powers
and privileges granted by Section 7.2(b), Borrower hereby unconditionally and
irrevocably constitutes and appoints Lender true and lawful attorney-in-fact to
enter into such contracts, perform such acts



51

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

and incur such liabilities as are referred to in said subsection in the name and
on behalf of Borrower.  This power of attorney is coupled with an interest.

﻿

All remedies of Lender provided for herein and in any other Loan Documents are
cumulative and shall be in addition to all other rights and remedies provided by
law or in equity.  Except as may be prohibited by applicable law, all of
Lender's rights and remedies shall be cumulative and may be exercised singularly
or concurrently.  The exercise of any right or remedy by Lender hereunder shall
not in any way constitute a cure or waiver of default hereunder or under any
other Loan Document or invalidate any act done pursuant to any notice of
default, or prejudice Lender in the exercise of any of its rights hereunder or
under any other Loan Document.  If Lender exercises any of the rights or
remedies provided in this Article 7, that exercise shall not make Lender, or
cause Lender to be deemed to be, a partner or joint venturer of Borrower.  No
disbursement of loan funds by Lender shall cure any default of Borrower, unless
Lender agrees otherwise in writing in each instance.  Election by Lender to
pursue any remedy shall not exclude pursuit of any other remedy, and an election
to make expenditures or to take action to perform an obligation of Borrower or
of any Grantor shall not affect Lender's right to declare a default and to
exercise its rights and remedies.

﻿

7.3Application of Proceeds During an Event of Default.  Notwithstanding anything
in the Loan Documents to the contrary, but subject to Section 7.5, while an
Event of Default exists, any cash received and retained by Lender in connection
with any Collateral may be applied to payment of such of the Obligations as
Lender in its discretion may determine.

﻿

7.4Reserved.

﻿

7.5Application of Proceeds.  The proceeds of any sale of all or any part of the
Collateral made in connection with the exercise of Lender's rights and remedies
shall be applied in the following order of priorities; first, to the payment of
all costs and expenses of such sale, including compensation to Lender’s agents,
reasonable attorneys' fees, and all other reasonable expenses, liabilities and
advances incurred or made by Lender, its agents and attorneys, in connection
with such sale, and any other unreimbursed expenses for which Lender may be
reimbursed pursuant to the Loan Documents; second, to the payment of the
Obligations in such order and manner as Lender may determine; and last, to the
payment to Borrower, its successors or assigns, or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
direct, of any surplus then remaining from such proceeds.

﻿

7.6Lender's Right to Perform.  Lender may, at its option, and without any
obligation to do so, pay, perform and discharge any and all obligations agreed
to be paid or Performed in the Loan Documents by Borrower or any surety for the
Performance of the Obligations if (a) such Person fails to do so and (b) (i) an
Event of Default exists and at least 5 Business Days' notice has been given to
such Person of Lender's intention to take such action, (ii) the action taken by
Lender involves obtaining insurance which such Person has failed to maintain in
accordance with the Loan Documents or to deliver evidence thereof, or (iii) in
the opinion of Lender, such action must be taken because an emergency exists or
to preserve any of the Collateral or its value.  For such purposes, Lender may
use the proceeds of the Collateral.  All



52

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

amounts expended by Lender in so doing or in exercising its remedies under the
Loan Documents following an Event of Default shall become part of the
Obligations, shall be immediately due and payable by Borrower to Lender upon
demand, and shall bear interest at the Default Rate from the dates of such
expenditures until paid.

﻿

7.7Waiver of Marshalling.  Borrower, for itself and for all who may claim
through or under it, hereby expressly waives and releases all right to have the
Collateral, or any part of the Collateral, marshalled on any foreclosure, sale
or other enforcement of Lender's rights and remedies.

﻿

7.8Waiver in Legal Actions.  In connection with any proceedings related to the
enforcement of remedies under this Agreement or the documents collateral hereto
or the transactions contemplated hereunder, Borrower irrevocably waives:

﻿

(a)All procedural errors, defects and imperfections in such proceedings;

﻿

(b)Any requirement of bonds, and any surety or security relating thereto,
required by any statute, court rule or otherwise as incident to such possession;

﻿

(c)Except as otherwise provided in the Loan Documents, demand, presentment and
protest, notice of demand, presentment or protest of the Note, the Guaranty or
any other Loan Document;

﻿

(d)The benefit of any valuation, appraisal and exemption law; and

﻿

(e)Any right to subrogation, reimbursement, contribution or indemnity.

﻿

7.9Set-Off.  Lender reserves a right of setoff in all Borrower's accounts with
Lender established under or in connection with the Receivables Loan.

﻿

8.COSTS AND EXPENSES; INDEMNIFICATION; DUTIES OF LENDER

﻿

8.1Costs and Expenses.  Borrower shall promptly pay all taxes and assessments
and all reasonable expenses, charges, costs and fees provided for in this
Agreement or relating to the Loan, including, without limitation, fees and costs
incurred in connection with protective advances made by Lender under this
Agreement, any reasonable fees incurred for recording or filing any of the Loan
Documents, title insurance premiums and charges, tax service contract fees, fees
of any consultants, reasonable fees and expenses of Lender's counsel,
documentation, closing, and processing fees, printing, photostating and
duplicating expenses, air freight charges, escrow fees, costs of surveys,
premiums of hazard insurance policies and surety bonds and fees for any
appraisal and appraisal review, environmental report and environmental report
review, inspection report review, and market or feasibility study required by
Lender.  Borrower hereby authorizes Lender to disburse the proceeds of the Loan
to pay such expenses,



53

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

charges, costs and fees notwithstanding that Borrower may not have requested a
disbursement of such amount.  Lender shall make such disbursements
notwithstanding the fact that the Loan is not "in balance" or that Borrower is
in default under the terms of this Agreement or any other Loan Document.  Such
disbursement shall be added to the outstanding principal balance of the
Note.  The authorization hereby granted shall be irrevocable, and no further
direction or authorization from Borrower shall be necessary for Lender to make
such disbursements.  However, the provision of this Section 8.1 shall not
prevent Borrower from paying such expense, charges, costs and fees from its own
funds.  All such expenses, charges, costs and fees shall be Borrower's
obligation regardless of whether or not Borrower has requested and met the
conditions for a disbursement of the Loan.  The obligations on the part of
Borrower under this Section 8.1 shall survive the closing of the Loan and the
repayment thereof.  Borrower hereby authorizes Lender, in its discretion, to pay
such expenses, charges, costs and fees at any time by a disbursement of the
Loan.

﻿

8.2Indemnification.  Borrower will INDEMNIFY, PROTECT, HOLD HARMLESS, and defend
Lender, its successors, assigns and shareholders (including corporate
shareholders), and the directors, officers, employees, servants and agents of
any of the foregoing, for, from and against:  (a) any and all liability, damage,
penalties, or fines, loss, costs or expenses (including court costs and
attorneys' fees, whether incurred in a third party action or in an action to
enforce this Agreement), claims, demands, suits, proceedings (whether civil or
criminal), orders, judgments, penalties, fines and other sanctions whatsoever
asserted against it as a result of actions, claims, counterclaims, fines,
penalties or otherwise and arising from or brought in connection with the
Timeshare Project, the Collateral, Lender's status by virtue of the Loan
Documents, sales of Timeshare Inventory or the financing of such sales, in
either case, in violation of or in noncompliance with any Legal Requirements,
the breach by Borrower of any terms and provisions of the Loan Documents, the
sale or financing of Timeshare Inventory, the creation of liens and security
interests, the terms of the Loan Documents or the transactions related thereto,
any assertion that Lender is a partner or joint venturer of Borrower or any
other Person by virtue of the making of the Loan, or any act or omission of
Borrower or an Agent, or their respective employees or agents, whether actual or
alleged ("Losses"), except to the extent that any of the foregoing Losses
described in this clause (a) are caused by Lender's gross negligence or willful
misconduct or first accrue after foreclosure or deed in lieu of foreclosure; (b)
any and all brokers' commissions or finders' fees or other costs of similar type
by any party in connection with the Loan, other than those owed to Ward
Financial arising from the acts of Lender; and (c) any mechanics liens filed
against the Long Creek Phases.  On written request by a Person covered by the
above agreement of indemnity, Borrower will undertake, at its own cost and
expense, on behalf of such indemnitee, using counsel reasonably satisfactory to
the indemnitee, the defense of any legal action or proceeding to which such
Person shall be a party.  At Lender's option, Lender may at Borrower's expense
prosecute or defend any action within the scope of the indemnification contained
in this Section 8.2 to the extent Borrower does not promptly prosecute or defend
such action with counsel reasonably acceptable to Lender.  No termination of
this Agreement or the other Loan Documents shall affect or impair the
indemnification provisions contained in this Section 8.2 and all such provisions
shall survive such termination.

﻿

8.3Reserved. 

﻿





54

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

8.4Delegation of Duties and Rights.  Lender may execute any of its duties and/or
exercise any of its rights or remedies under the Loan Documents by or through
its officers, directors, employees, attorneys, agents, representatives or
through other Persons. 

﻿

8.5Foreign Assets Control.  Lender may disclose any and all information
regarding Borrower and a Purchaser in connection with any regulatory examination
of Lender or to the extent Lender deems advisable to disclose such information
to such applicable regulatory agencies involving matters relating to the Trading
With the Enemy Act, the Foreign Assets Control Regulations or the Executive
Order; provided, however, that if Lender is legally permitted to do so, no such
disclosure shall be made prior to the Lender (x) giving the Borrower prior
written notification within one (1) Business Day after Lender's receipt of
notice of any such required disclosure or decision of the Lender to make such
disclosure, that explains in reasonable detail (if known to Lender), the basis
for such disclosure, which notification shall include the following: (i) the
contents of the disclosure, (ii) the Person to whom the disclosure must be made,
and (iii) if known to Lender, the legal basis for the disclosure; (y) using
commercially reasonable efforts to require that any recipient of such disclosure
maintain such information on a confidential basis in accordance with all Legal
Requirements, including all applicable consumer privacy laws; and (z) if Lender
is legally permitted to do so, providing Borrower with an opportunity to redact
all of the names, social security numbers and bank account numbers of, and all
non-public personal information pertaining to, any Purchasers. 

9.CONSTRUCTION AND GENERAL TERMS

﻿

9.1Payment.  All monies payable under the Loan Documents shall be paid to Lender
in lawful monies of the United States of America.

﻿

9.2Entire Agreement.  The Loan Documents exclusively and completely state the
rights and obligations of Lender and Borrower with respect to the Loan.  No
modification, variation, termination, discharge, abandonment or waiver of any of
the provisions or conditions of the Loan Documents shall be valid unless in
writing and signed by a duly authorized representative of the party sought to be
bound by such action.  The Loan Documents supersede any and all prior
representations, warranties and/or inducements, written or oral, heretofore made
by Lender, Borrower and Guarantor concerning this transaction, including any
commitment for financing.  To the extent there is a conflict or inconsistency
between the Timeshare Declaration (as it pertains to the right of Borrower to
affect the rights of mortgagees) and the Loan Documents, then, as between
Borrower and Lender, the provisions of the Loan Documents shall prevail.

﻿

9.3Powers Coupled with an Interest.  The powers and agency hereby granted by
Borrower are coupled with an interest and are irrevocable until the Obligations
have been paid in full and are granted as cumulative to Lender's other remedies
for collection and enforcement of the Obligations.

﻿





55

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

9.4Counterparts; Facsimile Signatures.  Any Loan Document may be executed in
counterpart, and any number of copies of such Loan Document which have been
executed by all parties shall constitute one original.  Delivery of an executed
counterpart of any Loan Document by telefacsimile or other electronic means
shall be equally as effective as delivery of a manually executed counterpart of
such Loan Document. 

﻿

9.5Notices.   All notices, requests and demands to be made hereunder to the
parties hereto must be in writing (at the addresses set forth below) and may be
given by any of the following means:

﻿

(a)personal delivery;

(b)reputable overnight courier service;

(c)telecopying (if confirmed in writing sent by registered or certified, first
class mail, return receipt requested); or

(d)registered or certified, first class mail, return receipt requested. 

﻿

Any notice, demand or request sent pursuant to the terms of this Agreement will
be deemed received (i) if sent pursuant to subsection (a), upon such personal
delivery, (ii) if sent pursuant to subsection (b), on the next Business Day
following delivery to the courier service, (iii) if sent pursuant to subsection
(c), upon receipt if such receipt occurs between the hours of 9:00 a.m. and 5:00
p.m. (recipient's time zone) on a Business Day, and if such receipt occurs other
than during such hours, on the next Business Day following receipt and (iv) if
sent pursuant to subsection (d), 3 Business Days following deposit in the mail.

﻿

The addresses for notices are as follows:

﻿

To Lender:

ZB, N.A. DBA NATIONAL BANK OF ARIZONA

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention:  Kristen Carreno

Telephone No.:  (602) 212-5404

Telecopier No.:  (602) 287-0722

 

With a copy to:

ZB, N.A. DBA NATIONAL BANK OF ARIZONA

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention:  Legal Department

Telephone No.:(602) 212-5404

Telecopier No.:(602) 212-0722

 



56

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

With a copy to (which shall not constitute notice):

Gammage & Burnham

Two North Central Avenue

Fifteenth Floor

Phoenix, Arizona  85004

Attention:  Randall S. Dalton

Telephone No.:  (602) 256-4482

Telecopier No.:  (602) 256-0566

 

To Borrower:

Bluegreen/Big Cedar Vacations, LLC

C/O Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention:  Anthony M. Puleo

Telephone No.:  (561) 912-8270

Telecopier No.:  (561) 912) 8123

 

With a courtesy copy to (but such notice shall not constitute notice to
Borrower):

Greenspoon Marder P.A.

200 East Broward Boulevard, Suite 1800

Fort Lauderdale, Florida 33302

Attention:  Barry E. Somerstein

Telephone No.:  (954) 527-2405

Telecopier No.:  (954) 333-4005

 

and

 

﻿

Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention:  General Counsel

Telephone No.: (561) 912-8000

Telecopier No.: (561) 912-8299

﻿

The failure to provide courtesy copies will not affect or impair Lender's rights
and remedies against Borrower.  Such addresses may be changed by notice to the
other parties given in the same manner as provided above.

﻿

Notwithstanding the foregoing, the request for the Advance of the Loan pursuant
to Article 2 above will be deemed received only upon actual receipt.

﻿

9.6Borrower's Representative.Borrower hereby designates the following natural
person as its representative for purposes of (i) making all decisions with
respect to the Loan and the Loan Documents, (ii) delivering all notices,
certificates, requests for advance and other documents required by the terms of
the Loan Documents or requested by Borrower in connection with the Loan and
(iii) taking all other actions requested by Borrower in connection with the Loan
and the Loan Documents:





57

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿

﻿

Bluegreen/Big Cedar Vacations, LLC

C/O Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention:  Anthony M. Puleo

Telephone No.:  (561) 912-8270

Telecopier No.:  (561) 912) 8123

﻿

In taking action pursuant to the terms of this Agreement and the other Loan
Documents, Lender shall be entitled to rely, without further investigation, upon
any notice, certificate, request for advance or other document delivered in
writing and executed or signed by such representative of Borrower.  In addition,
Lender may, at its option, refuse to take action in the event a notice,
certificate, request for advance or other document is delivered to Lender which
has not been executed or delivered by such representative of Borrower.  Borrower
may change such representative upon written notice to Lender.

﻿

9.7General Submission Requirements.  All documents, agreements, reports,
surveys, appraisal, insurance, references, financial information or other
submissions (collectively the "Submissions") required under the Loan Documents
shall be in form and content reasonably satisfactory to Lender and prepared and
performed at Borrower's expense.  Lender shall have the prior right of approval
of any person, firm or entity responsible for preparing each Submission
("Preparer") and may reject any Submission if Lender believes in its sole
opinion that the experience, skill, reputation or other aspect of the Preparer
is unsatisfactory in any respect. 

9.8Successors and Assigns; Participation. 

﻿

(a) At any time either concurrently with or subsequent to the execution and
delivery of this Agreement, ZB, N.A. DBA NATIONAL BANK OF ARIZONA and its
successors ("NBA") may assign to one or more banks or other financial
institutions (such banks and other financial institutions together with their
permitted successors and assigns, each, an "Assignee") all or portions of its
rights and obligations as a lender under this Agreement and the other Loan
Documents, provided, however, that (i) each such assignment shall be of a
constant, not a varying, percentage of such rights and obligations under this
Agreement and the other Loan Documents, (ii) the parties to each such assignment
shall execute and deliver to NBA, for its acceptance, such assignment documents
(which shall include, without limitation, an assumption of NBA's obligations
hereunder to the extent of such assignment) as NBA may require, (iii) Borrower
shall execute and deliver (A) such replacement promissory notes as NBA may
require to evidence such assignment and the respective portions of the Loan held
by NBA and each Assignee and (B) such other documents as NBA may reasonably
require in connection with such assignment; and (iv), such assignments shall be
subject to the Borrower's approval which shall not be unreasonably withheld or
delayed, provided that Borrower shall not have a right to approve the Assignee
or the assignment if (A) an Event of Default has occurred and is continuing, or
(B) the Borrowing Term has expired, or (C) the Assignee



58

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

is an Eligible Assignee.  If any such approval is not withheld in writing with a
statement of the reasons therefor within ten (10) days after NBA gives notice of
such an assignment, such approval shall be deemed given.  Upon such assignment
and assumption, (i) to the extent of the interest assigned the (A) Assignee
shall have the rights and obligations of a lender under the Loan Documents and
(B) the assignor (including, without limitation, NBA) shall be relieved of such
obligations and (ii) the obligations of NBA and Assignee to fund Advances shall
be several in accordance with the portion of the Loan held by each, and not
joint.  Notwithstanding the foregoing sentence, in the event the Assignee is an
Eligible Assignee and also an Affiliate of NBA, NBA shall not be relieved of its
obligations under the Loan Documents, and the obligations of NBA and such
Affiliate to fund Advances shall be joint and not several obligations.  NBA and
each Assignee may also transfer interests by way of participation; provided, in
the case of the transfer of such a participation interest, (A) such selling
party's obligations to the Borrower under this Agreement and the Loan Documents
shall remain unchanged; (B) such selling party shall remain solely responsible
to the other parties hereto for the performance of such obligations; and (C)
parties to this Agreement and the Loan Documents shall continue to deal solely
and directly with such selling party in connection with such selling party's
rights and obligations under this Agreement and the Loan Documents.  In order to
facilitate such assignments and participations, the Borrower shall execute such
further documents, instruments or agreements as Lender may reasonably require;
provided, however, that Borrower shall not be responsible for any costs or
expenses in connection with any such assignment or participation.

﻿

(b) Upon any assignment of less than all of NBA's interest in the Loan, (i) NBA
will continue to act as administrative agent on behalf of all of lenders and
(ii) NBA and each Assignee may enter into such co-lending or other agreements
with all of the Assignees establishing (among other things) procedures for
administration and enforcement of the Loan, voting on various matters, the terms
under which NBA will act as administrative agent (and if applicable, collateral
agent), the terms and conditions governing further assignments and
participations by Assignee (if and to the extent further assignments are
permitted by NBA), and enforcement of the Loan Documents; provided, however,
that under no circumstances will any such agreements between NBA and any
Assignee alter, amend, change or result in the alteration, amendment or change
to any of the terms and conditions of this Agreement, without Borrower's prior
written consent.  So long as NBA is acting as administrative agent, Borrower
shall only be required and permitted to provide notices to and seek consents and
approvals through NBA and Borrower shall not communicate directly with the
Assignees, unless expressly approved by NBA.

(c) Without limiting the other provisions of this Section, from and after each
assignment permitted pursuant to this Section (other than assignments by NBA of
its entire interest in the Loan): (i) all grants of collateral security
(including, without limitation, each deed of trust, mortgage, security
agreement, assignment of rents and leases, and other assignments for security in
the Loan Documents shall be deemed made to NBA in its capacity as administrative
agent for the pro rata benefit of NBA and the Assignees as lenders; (ii) all
obligations and liabilities of Borrower and Guarantor pursuant to the Loan
Documents shall be deemed to inure to the pro rata benefit of NBA and the
Assignees as lenders; and (iii) all indemnity and reimbursement obligations of
Borrower and guarantor shall be in favor of  NBA and Assignees in accordance
with their pro rata interests and in the case of indemnities shall include all
named indemnified parties of NBA and Assignee (for



59

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

example an indemnity in favor of a party and its officers, directors, agents,
and employees shall be for the benefit of the officers, directors, agents, and
employees of each of NBA and the Assignee); provided that any obligation of the
Borrower to reimburse for out of pocket costs and expenses of any party shall be
deemed to refer to the party incurring such costs and expenses.

(d) As used herein, "Eligible Assignee" means (i) NBA or any of its Affiliates
or (ii) any other bank or financial institution that has assets of at least
$5,000,000,000; provided that the identity of the Eligible Assignee (in the case
of clause (ii)) shall be subject to prior written approval of each of Borrower
and Guarantor, which will not be unreasonably withheld or delayed.

﻿

9.9Successors and Assigns.  All the covenants of Borrower and all the rights and
remedies of Lender contained in the Loan Documents shall bind Borrower, and,
subject to the restrictions on merger, consolidation and assignment contained in
the Loan Documents, its successors and assigns, and shall inure to the benefit
of Lender, its successors and assigns, whether so expressed or not.  Borrower
may not assign its rights in the Loan Documents in whole or in part.  Except as
may be expressly provided in a Loan Document, no Person shall be deemed a third
party beneficiary of any provision of the Loan Documents.

﻿

9.10Severability.  If any provision of any Loan Document is held to be invalid,
illegal or unenforceable under present or future laws, the legality, validity
and enforceability of the remaining provisions of the Loan Documents shall not
in any way be affected or impaired thereby.  In lieu of each such illegal,
invalid or unenforceable provision, there shall be added to the Loan Document
affected, a provision that is legal, valid and enforceable and as similar in
terms to such illegal, invalid and unenforceable provision as may be possible.

﻿

9.11Time of Essence.  Time is of the essence in the Performance of the
Obligations.

﻿

9.12Miscellaneous.  All headings are inserted for convenience only and shall not
affect any construction or interpretation of the Loan Documents.  Unless
otherwise indicated, all references in a Loan Document to clauses and other
subdivisions refer to the corresponding paragraphs, clauses and other
subdivisions of the Loan Document.  All Schedules and Exhibits referred to in
this Agreement are incorporated in this Agreement by reference. 

9.13 FORUM SELECTION; JURISDICTION; CHOICE OF LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ARIZONA, THE PRIMARY PLACE OF BUSINESS OF LENDER, WITHOUT GIVING
EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES.  BORROWER ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE SUBSTANTIALLY NEGOTIATED IN THE
STATE OF ARIZONA, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE DELIVERED BY
BORROWER IN THE STATE OF ARIZONA, EXECUTED BY LENDER IN THE STATE OF ARIZONA AND
ACCEPTED BY LENDER IN THE STATE OF ARIZONA AND THAT THERE ARE 



60

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

SUBSTANTIAL CONTACTS BETWEEN THE PARTIES AND THE TRANSACTIONS CONTEMPLATED
HEREIN AND THE STATE OF ARIZONA.  SUBJECT TO THE PROVISIONS OF SECTION 9.14, FOR
PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, THE PARTIES HERETO HEREBY EXPRESSLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF ALL FEDERAL AND STATE COURTS LOCATED IN THE STATE
OF ARIZONA AND BORROWER CONSENTS THAT IT MAY BE SERVED WITH ANY PROCESS OR PAPER
BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ARIZONA IN ACCORDANCE WITH
APPLICABLE LAW.  FURTHERMORE, BORROWER WAIVES AND AGREES NOT TO ASSERT IN ANY
SUCH ACTION, SUIT OR PROCEEDING THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM OR THAT VENUE OF THE ACTION, SUIT OR PROCEEDING IS
IMPROPER.  TO THE EXTENT THAT A COURT OF COMPETENT JURISDICTION FINDS ARIZONA
LAW INAPPLICABLE WITH RESPECT TO ANY PROVISIONS OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, THEN, AS TO THOSE PROVISIONS ONLY, THE LAWS OF THE STATES WHERE
THE COLLATERAL IS LOCATED SHALL BE DEEMED TO APPLY.  NOTHING IN THIS SECTION
SHALL LIMIT OR RESTRICT THE RIGHT OF LENDER TO COMMENCE ANY PROCEEDING IN THE
FEDERAL OR STATE COURTS LOCATED IN THE STATES IN WHICH THE COLLATERAL IS LOCATED
TO THE EXTENT LENDER DEEMS SUCH PROCEEDING NECESSARY OR ADVISABLE TO EXERCISE
REMEDIES AVAILABLE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE INTERPRETED WITHOUT REGARD
TO ANY RULE OR CANON OF CONSTRUCTION WHICH INTERPRETS AGREEMENTS AGAINST A
DRAFTSMAN.

9.14DISPUTE RESOLUTION.  This section contains a jury waiver, arbitration
clause, and a class action waiver. READ IT CAREFULLY.

﻿

This dispute resolution provision shall supersede and replace any prior "Jury
Waiver," "Judicial Reference," "Class Action Waiver," "Arbitration," "Dispute
Resolution," or similar alternative dispute agreement or provision between or
among the parties.

﻿

JURY TRIAL WAIVER; CLASS ACTION WAIVER. As permitted by applicable law, each
party waives their respective rights to a trial before a jury in connection with
any Dispute (as "Dispute" is hereinafter defined), and Disputes shall be
resolved by a judge sitting without a jury.  If a court determines that this
provision is not enforceable for any reason and at any time prior to trial of
the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order compelling arbitration and staying or dismissing such litigation
pending arbitration ("Arbitration Order"). If permitted by applicable law, each
party also waives the right to litigate in court or an arbitration proceeding
any Dispute as a class action, either as a member of a class or as a
representative, or to act as a private attorney general.

﻿





61

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

ARBITRATION. If a claim, dispute, or controversy arises between us with respect
to this Agreement, related agreements, or any other agreement or business
relationship between any of us whether or not related to the subject matter of
this Agreement (all of the foregoing, a "Dispute"), and only if a jury trial
waiver is not permitted by applicable law or ruling by a court, any of us may
require that the Dispute be resolved by binding arbitration before a mutually
agreed upon single arbitrator at the request of any party. By agreeing to
arbitrate a Dispute, each party gives up any right that party may have to a jury
trial, as well as other rights that party would have in court that are not
available or are more limited in arbitration, such as the rights to discovery
and to appeal.

﻿

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
("Administrator") as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (ii) based on
or arising from an alleged tort, or (iii) involving either of our employees,
agents, affiliates, or assigns of a party.  However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, we each will consent to including the third party in the arbitration
proceeding for resolving the Dispute with the third party. Venue for the
arbitration proceeding shall be at a location determined by mutual agreement of
the parties or, if no agreement, in the city and state where Lender is
headquartered.

﻿

After entry of an Arbitration Order, the non-moving party shall commence
arbitration (but shall not be required to commence arbitration in the event of
the moving party's decision not to do so as set forth in the next sentence). The
moving party shall, at its discretion, also be entitled to commence arbitration
but is under no obligation to do so, and the moving party shall not in any way
be adversely prejudiced by electing not to commence arbitration. The arbitrator:
(i) will hear and rule on appropriate dispositive motions for judgment on the
pleadings, for failure to state a claim, or for full or partial summary
judgment; (ii) will render a decision and any award applying applicable law;
(iii) will give effect to any limitations period in determining any Dispute or
defense; (iv) shall enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppels, if applicable; (v) with regard to motions
and the arbitration hearing, shall apply rules of evidence governing civil
cases; and (vi) will apply the law of the state specified in the agreement
giving rise to the Dispute. Filing of a petition for arbitration shall not
prevent any party from (i) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (ii) pursuing non-judicial foreclosure, or (iii)
availing itself of any self-help remedies such as setoff and repossession. The
exercise of such rights shall not constitute a waiver of the right to submit any
Dispute to arbitration.

﻿





62

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney's fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

﻿

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator's rules, this arbitration provision shall control.

﻿

RELIANCE. Each party (i) certifies that no one has represented to such party
that the other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this section.

﻿

9.15Interpretation.  This Agreement and the other Loan Documents will not be
construed against Lender merely because of Lender's involvement in the
preparation of such documents and agreements.

﻿

9.16Destruction of Note; Substitute Note.  In the event the Note is mutilated or
destroyed by any cause whatsoever, or otherwise lost or stolen and regardless of
whether due to the act or neglect of Lender, Borrower will execute and deliver
to Lender in substitution therefor a duplicate promissory note containing the
same terms and conditions as the promissory note so mutilated, destroyed, lost
or stolen, within 10 days after Lender notifies Borrower of any such mutilation,
destruction, loss or theft of such note and delivery to Borrower of an affidavit
certifying that the same was not negotiated and Borrower will only be liable on
the replaced note executed by Borrower.  Upon Borrower's delivery of such
duplicate promissory note, Borrower will be relieved of all obligations under
the original promissory note so mutilated, destroyed, lost or stolen and will
thereafter be bound solely by the provisions of such duplicate promissory
note.  The Lender shall be entitled to have the Note subdivided into notes of
lesser denominations or substituted for new notes, all containing the same terms
as the original Note being substituted or subdivided, in connection with an
assignment of all or any portion of the Loan pursuant to the terms of
Section 9.8 hereof.

﻿

9.17Compliance With Applicable Usury Law.  It is the intent of the parties
hereto to comply with the Applicable Usury Law.  Accordingly, notwithstanding
any provisions to the contrary in the Loan Documents, in no



63

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

event shall the Loan Documents require the payment or permit the collection of
interest in excess of the maximum contract rate permitted by the Applicable
Usury Law.

﻿

9.18REFERENCE TO LENDER.  EXCEPT AS REQUIRED BY LAW AND FOR FILINGS MADE WITH
THE SECURITIES & EXCHANGE COMMISSION OR ANY STOCK EXCHANGE ON WHICH GUARANTOR'S
OR GUARANTORS' PARENT'S OR INDIRECT PARENT'S STOCK OR OTHER OWNERSHIP INTEREST
IS OR MAY BE TRADED, BORROWER WILL NOT, AT ANY TIME, USE THE NAME OF OR MAKE
REFERENCE TO LENDER WITH RESPECT TO THE TIMESHARE PROJECT, THE SALE OF TIMESHARE
INVENTORY OR OTHERWISE, WITHOUT THE EXPRESS WRITTEN CONSENT OF LENDER.

﻿

9.19NO JOINT VENTURE.  THE RELATIONSHIP OF BORROWER AND LENDER IS THAT OF DEBTOR
AND CREDITOR, AND IT IS NOT THE INTENTION OF EITHER OF SUCH PARTIES BY THIS OR
ANY OTHER LOAN DOCUMENT BEING EXECUTED IN CONNECTION WITH THE LOAN TO ESTABLISH
A PARTNERSHIP OR JOINT VENTURE WITH BORROWER OR ANY OTHER PERSON, AND THE
PARTIES HERETO SHALL NOT UNDER ANY CIRCUMSTANCES BE CONSTRUED TO BE PARTNERS OR
JOINT VENTURERS.

﻿

9.20Scope of Reimbursable Attorney's Fees.  As used in the Loan Documents, the
term "attorneys' fees" includes the reasonable fees of attorneys licensed to
practice law in any jurisdiction, law clerks, paralegals, investigators and
others not admitted to the bar but performing services under the supervision of
a licensed attorney.  As used in the Loan Documents, attorneys' fees incurred by
Lender in the enforcement of any remedy or covenant include attorneys' fees
incurred in any foreclosure of the Loan Documents, in enforcing any rights of
indemnification under the Loan Documents, in protecting or sustaining the lien
or priority of the Collateral, or in any proceeding arising from or connected
with any such matter, including any bankruptcy, receivership, injunction or
other similar proceeding, or any appeal from or petition for review of any such
matter, and with or without litigation.

﻿

9.21Confidentiality.  Borrower and Lender shall mutually agree on the contents
of any press release, public announcement or other public disclosure regarding
this Agreement and the transactions contemplated hereunder to be made following
the mutual execution and delivery of this Agreement; provided that, (a) the
Lender may disclose the terms hereof and give copies of the Loan Documents to
assignees and participants and to prospective assignees and participants, and
(b) Lender acknowledges that the terms hereof may be disclosed in the periodic
filings related to Guarantor with the United States Securities and Exchange
Commission and in the notes to Borrower's and Guarantor's financial
statements.  If either party fails to respond to the other party in writing with
either an approval or a disapproval within five (5) Business Days of a party's
receipt of the other party's request for consent or approval as expressly
contemplated pursuant to this Section 9.21, then such consent or approval will
be deemed to have been given, provided that such five (5) Business Day period
will not commence to run unless and until the other party has received all
information, materials, documents and other matters required to



64

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

be submitted to it hereunder, with respect to such consent or approval and all
other information, materials, documents and other matters reasonably essential
to its decision process.

﻿

9.22Relief from Automatic Stay, Etc..  To the fullest extent permitted by law,
in the event Borrower shall make application for or seek relief or protection
under the federal bankruptcy code ("Bankruptcy Code") or other Debtor Relief
Laws, or in the event that any involuntary petition is filed against the
Borrower under such Code or other Debtor Relief Laws, and not dismissed with
prejudice within 45 days, the automatic stay provisions of Section 362 of the
Bankruptcy Code are hereby modified as to Lender to the extent necessary to
implement the provisions hereof permitting set‑off and the filing of financing
statements or other instruments or documents; and Lender shall automatically and
without demand or notice (each of which is hereby waived) be entitled to
immediate relief from any automatic stay imposed by Section 362 of the
Bankruptcy Code or otherwise, on or against the exercise of the rights and
remedies otherwise available to Lender as provided in the Loan Documents.

﻿

9.23Reliance.  Lender's examination, inspection, or receipt of information
pertaining to Borrower, any Guarantor, the Collateral or the Timeshare Project
shall not in any way be deemed to reduce the full scope and protection of the
warranties, representations and Obligations contained in the Loan Documents.

﻿

9.24Limitation of Damages.  Neither Borrower, Lender nor any of its Affiliates
or successors shall be liable for any indirect, special, incidental,
consequential or punitive damages in connection with any breach of contract,
tort or other wrong relating to the Loan Documents (including with limitation
damages for loss of profits, business interruption or the like), whether such
damages are foreseeable or unforeseeable, unless any of such damages arise out
of or the gross negligence or willful misconduct of such party or any of its
Affiliates.  Furthermore, as between Borrower and Lender, Borrower shall be
responsible for and Lender is hereby released from any claim or liability in
connection with: 

﻿

(a)



safekeeping any Collateral;

(b)



any loss or damage to any Collateral;

(c)



any diminution in value of the Collateral; or

(d)



any act or default of another Person (other than Lender or its Affiliates).

﻿

Lender shall only be liable for any act or omission on its part constituting
willful misconduct or gross negligence.  In the event Borrower brings suit
against Lender in connection with the transactions contemplated hereunder and
Lender is found not to be liable, Borrower agrees to indemnify and hold Lender
harmless from all costs and expenses, including attorneys' fees, incurred by
Lender in connection with such suit.  This Agreement is not intended to obligate
Lender to take any action with respect to the Collateral or to incur expenses or
perform any obligation or duty of Borrower.  Borrower's obligations under this
Section shall survive termination of this Agreement and repayment of the Loan.

﻿

9.25Waiver of Right of First Refusal.  Borrower (on behalf of itself and its
Affiliates) hereby irrevocably waives any right of first



65

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

refusal it may have to purchase Timeshare Inventory (including without
limitation the right of first refusal contained in the Timeshare Declaration in
favor of Borrower, as declarant) with respect to any Timeshare Inventory
acquired by Lender, or its nominee or assignee, through the exercise or
enforcement of the Lender’s rights related to the Collateral under this
Agreement or the other Loan Documents.  Borrower agrees that in the event that
Lender, or its nominee or assignee, acquires title to any such Timeshare
Inventory under the circumstances described in the foregoing sentence, such
Timeshare Inventory may be assigned, transferred or sold free and clear of any
right of first refusal in favor of Borrower.

﻿

9.26Consents, Approvals and Discretion.  Whenever Lender's consent or approval
is required or permitted, or any documents or other items are required to be
acceptable to Lender, such consent, approval or acceptability shall be at the
sole and absolute discretion of Lender, which shall not be unreasonably
withheld, delayed or conditioned.  Whenever any determination or act is at
Lender's discretion, such determination or act shall be at the sole and absolute
discretion of the Lender, which shall not be unreasonably withheld, delayed or
conditioned.

﻿

9.27Patriotic Act Provisions.  The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

﻿

(i) IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower:  When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower's name, taxpayer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower and, if Borrower is not an individual, Lender will ask for Borrower's
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower.  Lender may also ask, if Borrower
is an individual, to see Borrower's driver's license or other identifying
documents and, if Borrower is not an individual, to see Borrower's legal
organizational documents or other identifying documents.

﻿

(ii)Government Regulation.  Borrower shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower's identity as may be
requested by Lender at any time to enable Lender to verify Borrower's identity
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

﻿

9.28Errors and Omissions.  Borrower hereby agrees that it will, within ten (10)
days of a request by Lender, comply with any reasonable



66

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

request by Lender to correct documentation errors, omissions or oversights, if
any, that occur in any documentation relating to the Loan.

﻿

9.29Background Statements.  The recitals set forth above are hereby incorporated
into the operative provisions of this Agreement.

﻿

9.30Waiver of Defenses and Release of Claims.  The undersigned hereby (i)
represents that neither the undersigned nor any principal of the undersigned has
any defenses to or setoffs against any indebtedness or other obligations owing
in connection with the Loan by Borrower, or by the undersigned's principals, to
Lender or Lender's affiliates (the "Owed Obligations"), nor any claims against
Lender or Lender's affiliates for any matter whatsoever, related or unrelated to
the Owed Obligations, and (ii) releases Lender and Lender's affiliates,
officers, directors, employees and agents from all claims, causes of action, and
costs, in law or equity, known or unknown, whether or not matured or contingent,
existing as of the date hereof that the undersigned has or may have by reason of
any matter of any conceivable kind or character whatsoever, related or unrelated
to the Owed Obligations, including the subject matter of this Agreement as of
the date hereof. The foregoing release does not apply, however, to claims for
future performance of express contractual obligations that mature after the date
hereof that are owing to the undersigned by Lender or Lender's affiliates. As
used in this paragraph, the word "undersigned" does not include Lender or any
individual signing on behalf of Lender. The undersigned acknowledges that Lender
has been induced to enter into or continue the Owed Obligations by, among other
things, the waivers and releases in this paragraph.

﻿

9.31Document Imaging.  Lender shall be entitled, in its sole discretion, to
image or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Lender's loans to Borrower, including, without limitation, this Agreement and
the other Loan Documents, and Lender may destroy or archive the paper originals;
however, no original promissory notes shall be destroyed.  The parties hereto to
the extent permitted by applicable law (a) waive any right to insist or require
that Lender produce paper originals, (b) agree that such images shall be
accorded the same force and effect as the paper originals and (c) agree that
Lender is entitled to use such images in lieu of destroyed or archived originals
for any purpose, including as admissible evidence in any demand, presentment or
other proceedings upon certification thereof under oath that such image is a
true and correct copy of the original.  Upon payment of the Loan, the Lender
shall deliver the original Note to Borrower marked “paid in full” and mark its
records that the Loan has been paid.

﻿

9.32First Amended Prior Loan Agreement.  The First Amended Prior Loan Agreement
is hereby amended and restated in its entirety as set forth in this
Agreement.  This Agreement supersedes the First Amended Prior Loan Agreement in
its entirety.  All of the rights and undertakings under the First Amended Prior
Loan Agreement of the parties thereto existing as of the Effective Date are
hereby confirmed and, subject to and, if applicable, as amended by, the terms
and conditions hereof, continued under this Agreement.

﻿





67

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

﻿

[The remainder of this page is intentionally left blank]





68

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

(Inventory Facility)

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

﻿

﻿

BORROWER:

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability company

 

By:

Name:Paul Humphrey

Title:Vice President

 

 

﻿





69

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

(Inventory Facility)

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

﻿

LENDER:

 

ZB, N.A. DBA NATIONAL BANK OF ARIZONA, a national banking association

 

By:

Name: Kristen Carreno

Title: Sr. Vice President

 

﻿





70

6284.98.1115736.11

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

(Inventory Facility)

﻿

CONSENT AND AGREEMENT

The undersigned Guarantor consents to the foregoing Loan and Security Agreement
and recognizes and acknowledges the terms, covenants, conditions and provisions
thereof.

﻿

GUARANTOR:

 

BLUEGREEN VACATIONS CORPORATION, a Florida corporation

 

By:

Name:Anthony M. Puleo

Title: Senior Vice President, CFO and Treasurer

 

﻿

﻿

﻿



71

6284.98.1115736.11

--------------------------------------------------------------------------------